UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 26, 2010 Commission file number 0-18629 O’CHARLEY’S INC. (Exact name of registrant as specified in its charter) Tennessee 62-1192475 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3038 Sidco Drive Nashville, Tennessee (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (615) 256-8500 Securities registered pursuant to Section 12(b) of the Act: Common Stock, no par Name of each exchange on which registered NASDAQ Global Select Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o No x The aggregate market value of the voting stock held by non-affiliates of the registrant as of the last business day of the registrant’s most recently completed second fiscal quarter was approximately $83.1 million. For purposes of this calculation, shares held by non-affiliates excludes only those shares beneficially owned by officers, directors and shareholders beneficially owning 10% or more of the outstanding common stock. The number of shares of common stock outstanding on March 4, 2011 was 21,677,664. DOCUMENTS INCORPORATED BY REFERENCE Part of Form 10-K Documents from which portions are incorporated by reference Part III Proxy Statement relating to the registrant’s Annual Meeting of Shareholders to be held May 18, 2011 INDEX PART I 3 Item 1. Business 3 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 16 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. (Removed and Reserved) 16 PART II 17 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 20 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 38 Item 8. Financial Statements and Supplementary Data 39 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 73 Item 9A. Controls and Procedures 73 Item 9B. Other Information 76 PART III 76 Item 10. Directors, Executive Officers and Corporate Governance 76 Item 11. Executive Compensation 76 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 76 Item 13. Certain Relationships and Related Transactions, and Director Independence 76 Item 14. Principal Accountant Fees and Services 76 PART IV 77 Item 15. Exhibits and Financial Statement Schedules 77 SIGNATURES 78 EX-10.27 Summary of Director and Executive Officer Compensation EX-10.29 First Amendment to the O’Charley’s Inc. Deferred Compensation Plan EX-21Subsidiaries of the Company EX-23Consent of KPMG LLP EX-31.1 Section 302 Certification of the Chief Executive Officer EX-31.2 Section 302 Certification of the Interim Chief Financial Officer EX-32.1 Section 906 Certification of the Chief Executive Officer EX-32.2 Section 906 Certification of the Interim Chief Financial Officer O’CHARLEY’S INC. PART I Item 1.Business. We are a multi-concept restaurant company headquartered in Nashville, Tennessee. We own and operate three restaurant concepts under the “O’Charley’s,” “Ninety Nine” and “Stoney River Legendary Steaks” trade names. As of December 26, 2010, we operated 221 O’Charley’s company-owned restaurants in 17 states in the East, Southeast and Midwest, 106 Ninety Nine restaurants in seven states throughout New England and upstate New York, and 11 Stoney River restaurants in six states in the East, Southeast and Midwest. As of December 26, 2010, we had nine franchised O’Charley’s restaurants in five states in the East, Southeast and Midwest. The following description of our business should be read in conjunction with the information in Item 7 of this Form 10-K under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements in Item 8 of this Form 10-K. Our Restaurant Concepts O’Charley’s We acquired the original O’Charley’s restaurant in Nashville, Tennessee in May 1984. O’Charley’s is a casual-dining restaurant concept whose strategy is to differentiate its restaurants by serving high-quality, freshly prepared food at moderate prices and with attentive guest service. O’Charley’s restaurants are intended to appeal to a broad spectrum of guests from a diverse income base, including mid-scale, upscale and value-oriented guests. The O’Charley’s menu is mainstream, but innovative and distinctive in taste. The O’Charley’s menu features a variety of items, including hand-cut and aged steaks, baby-back ribs basted with a sweet, yet smoky BBQ sauce, fresh salmon, a variety of seafood, salads with special recipe salad dressings and O’Charley’s signature caramel pie. All entrées are cooked to order and feature a selection of side items in addition to our hot, freshly baked yeast rolls. We believe the large number of freshly prepared items on the O’Charley’s menu helps differentiate our O’Charley’s concept from other casual-dining restaurants. O’Charley’s restaurants are open seven days a week and serve lunch, dinner and weekend brunch and offer full bar service. Specialty menu items include “limited time only” promotions, O’Charley’s lunch and dinner combos and a special kids menu.We are continually developing new menu items for our O’Charley’s restaurants to respond to changing guest tastes and preferences. Lunch entrées start at $5.99, with dinner entrées ranging from $7.49 to $17.99. The average check per guest, including beverages, was $12.43 in 2010, $12.85 in 2009 and $12.99 in 2008. We seek to create a casual, neighborhood atmosphere in our O’Charley’s restaurants through an open layout and by tailoring the decor of our restaurants to the local community. The interior typically is open, casual and well lighted. Additionally, the interior features warm woods, exposed brick and hand-painted murals depicting local history, people, places and events. The prototypical O’Charley’s restaurant is a free-standing building of approximately 6,000 square feet with seating for 225 guests, including 17 bar seats. Historically, we have grown the O’Charley’s concept through opening new restaurants. Based on our focus on improving results in existing restaurants, and the current economic environment, we did not open any new company-owned restaurants during 2010. In 2011, we do not plan to open any new company-owned restaurants. Ninety Nine In January 2003, we acquired Ninety Nine Restaurants (“Ninety Nine”), a Woburn, Massachusetts-based casual-dining concept that began in 1952 with its initial location at 99 State Street in downtown Boston, Massachusetts. Ninety Nine restaurants are casual-dining restaurants that we believe have earned a reputation as friendly, comfortable places to gather and enjoy great American food and drink at a terrific price. Ninety Nine restaurants are intended to appeal to mainstream casual-dining and value-oriented guests. The Ninety Nine menu features a wide selection of appetizers, soups, salads, sandwiches, burgers, beef, chicken and seafood entrées and desserts. Ninety Nine restaurants offer full bar service, including a wide selection of imported and domestic beers, wines and specialty drinks. Ninety Nine restaurants are open seven days a week and serve lunch and dinner and offer full bar service. Lunch entrées start at $5.99, with dinner entrées ranging from $7.99 to $17.99. The average check per guest, including beverages, was $14.59 in 2010, $14.62 in 2009 and $14.97 in 2008. Ninety Nine restaurants seek to provide a warm and friendly neighborhood pub atmosphere. Signature elements of the prototypical Ninety Nine restaurant include an open view kitchen, booth seating and a centrally located rectangular bar. The prototypical Ninety Nine restaurant is a free-standing building of approximately 6,300 square feet with seating for 190 guests, including 25 bar seats. Ninety Nine has historically grown through remodeling traditional and non-traditional restaurant locations as well as through developing new restaurants in the style of our prototype restaurant. We did not open any new restaurants during 2010 and do not plan to open any new restaurants during 2011. 3 Stoney River Legendary Steaks We acquired Stoney River Legendary Steaks (“Stoney River”) in May 2000. Stoney River restaurants are steakhouses that appeal to both upscale casual-dining and fine-dining guests by offering the high-quality food and attentive guest service typical of high-end steakhouses at more moderate prices. Stoney River restaurants have an upscale “mountain lodge” design with a large stone fireplace and rich woods that are intended to make the interior of the restaurant inviting and comfortable. During 2009 and 2010, we repositioned Stoney River to provide the same great guest experience with lower menu prices, new menu offerings, and a new menu format. This repositioning included reduced prices of certain menu offerings and the addition of new menu items to appeal to the upscale casual-dining guests.One Stoney River restaurant was closed subsequent to the end of fiscal 2010. The Stoney River menu features several offerings of premium Midwestern beef, fresh seafood and a variety of other gourmet entrées. An extensive assortment of freshly prepared salads, side dishes, several specialty appetizers and desserts are also available. Stoney River restaurants offer full bar service, including an extensive selection of wines. The dinner price range of entrées is $11.99 to $33.99. The average check per guest, including beverages, was $36.97 in 2010, $41.22 in 2009, and $47.72 in 2008. Support Operations Supply Chain Management.Our supply chain management offers a systematic approach to managing the acquisition of goods and services that achieves the lowest total cost of ownership and matches internal customers’ needs with marketplace capabilities.The supply chain team focuses on three key areas that include strategic sourcing, quality assurance and supply chain operations.Descriptions of these functions are as follows: · Strategic sourcing: manages and facilitates enterprise-wide sourcing activities, including the development of sourcing strategies, supplier negotiation and selection, and supplier performance management for specified expenditure areas. · Quality assurance: designs, implements, and measures strategic programs for both quality assurance and food safety that ensures we achieve, sustain, and continue to improve best of class programs for food quality and food safety for all our concepts. · Supply chain operations: ensures uninterrupted, timely flow of goods to our concepts, and monitors compliance with all sourcing and distribution agreements. Human Resources. We maintain a human resources department that supports restaurant operations and our home office through the design and implementation of policies, programs, procedures and benefits for our team members. The human resources department is responsible for all customary human resource and compensation functions, including hiring, on-boarding, benefits and team member relations (including use of the Open Door Policy, a confidential toll free 800 number, and an alternative dispute resolution process), and the design and implementation of compensation policies and practices.The human resources department is also responsible for all training and development of new hourly team members and managers, as well as new product rollouts and the continuing training and development of the restaurant teams. Guest Relations. Our guests’ perceptions and experiences are measured through the Guest Satisfaction Index (“GSI”).GSI is a survey-based tool designed to measure guest satisfaction levels at each O’Charley’s, Ninety Nine, and Stoney River restaurant, providing immediate feedback to all levels of the organization. Guests are issued an invitation on a random basis through our point-of-sale system to take a telephone survey or an internet survey. Primary focus is placed on identification and improvement of top box predictors of a highly satisfied guest experience. Our ability to continuously monitor service levels and satisfaction at the restaurant level, while providing guests with a convenient, brief, unbiased, and user-friendly way to share their comments, allows us to focus on converting satisfied guests to highly satisfied or loyal guests. In addition to measuring and communicating guest satisfaction results, our guest relations team receives direct calls and written correspondence from O’Charley’s, Ninety Nine, and Stoney River guests, ensuring timely and accurate response to all communications. Advertising and Marketing. We have an ongoing advertising and marketing plan for each of our restaurant concepts that utilizes television, radio, internet, outdoor and print advertising.We also support our restaurants with point of purchase materials, menus and local restaurant marketing programs. We focus our marketing efforts on limited time promotional products, the quality and freshness of our products, the types of guests that typically visit us and the restaurant atmosphere.We conduct or subscribe to studies of food trends, changes in guest tastes and preferences and are continually evaluating the quality of our menu offerings. In addition to advertising, we encourage restaurant level team members to become active in their communities through local charities and other organizations and sponsorships. Restaurant Reporting and Back-Office Support. Our use of technology and management information systems is essential for the management oversight needed to improve our operating results. We maintain theoretical food, labor, and beverage cost systems in each of our restaurants through which we closely monitor and control restaurant operating costs. We also maintain operational and financial controls in each restaurant, including management information systems that monitor sales, inventory, and labor and that provide reports and data to our home office. The management accounting system polls data from our restaurants and generates periodic reports of sales, sales mix, guest counts, average check, cash, labor and food cost. Management utilizes this data to monitor the effectiveness of controls and to prepare periodic financial and management reports. We also utilize these systems for financial and budgetary analysis, including analyses of sales by restaurant, product mix and labor utilization. Our internal audit department audits a sample of our restaurants to measure compliance within our operational systems, procedures and controls. Our back office systems and processes are designed to consolidate and integrate our accounting functions.In addition, a centralized call line is available to restaurant management for questions, comments and problem resolution relating to their financial reports or employee benefits. We believe having a consolidated accounting function of our three concepts provides a structure that creates consistency and provides more centralized control over our accounting and financial reporting function while also promoting continuous process improvement and savings. 4 Restaurant Locations The following table sets forth the markets in which our company-owned O’Charley’s, Ninety Nine and Stoney River restaurants were located at December 26, 2010, including the number of restaurants in each market. O’Charley’s Restaurants Alabama (18) Kentucky (20) Ohio (19) Birmingham (5) Ashland Cincinnati (8) Decatur Bowling Green Cleveland Dothan Cold Spring Columbus (7) Florence Danville Dayton (3) Guntersville Elizabethtown Huntsville Florence South Carolina (11) Mobile (4) Frankfort Aiken Montgomery Hopkinsville Anderson Opelika Lexington (4) Charleston (2) Oxford Louisville (5) Columbia (2) Tuscaloosa Owensboro Greenwood Paducah Rock Hill Arkansas (1) Richmond Simpsonville Jonesboro Spartanburg Louisiana (3) Summerville Florida (4) Lafayette Jacksonville (2) Lake Charles Tennessee (39) Panama City Monroe Chattanooga (2) Pensacola Clarksville (2) Mississippi (8) Cleveland Georgia (28) Gulfport Columbia Atlanta (20) Hattiesburg Cookeville Augusta Meridian Dickson Columbus Olive Branch Jackson Dalton Pearl Johnson City Ft. Oglethorpe Ridgeland Kingsport Gainesville Southaven Knoxville (5) Griffin Tupelo Manchester Macon (2) Memphis (4) Missouri (8) Morristown Illinois (5) Cape Girardeau Murfreesboro (2) Champaign St. Louis (7) Nashville (12) Marion Pigeon Forge O’Fallon North Carolina (21) Spring Hill Springfield (2) Asheville Springfield Burlington Indiana (21) Charlotte (7) Virginia (12) Bloomington Fayetteville Bristol Clarksville Greensboro Fredericksburg Corydon Greenville Harrisonburg Evansville (2) Hendersonville Lynchburg Fort Wayne (2) Hickory Roanoke (2) Greenfield Jacksonville Richmond (6) Indianapolis (11) Raleigh (2) Lafayette Wake Forest West Virginia (2) Richmond Wilmington Charleston (2) Winston-Salem (2) Wisconsin (1) Grand Chute 5 Ninety Nine Restaurants Connecticut (11) New Hampshire (14) Massachusetts (61) Dayville Concord Auburn Enfield Dover Boston (36) Groton Hooksett Centerville Hartford (4) Keene Chicopee New Haven Littleton Fairhaven Norwich Londonderry Fall River Stratford Manchester Fitchburg Torrington Nashua Franklin North Conway Greenfield Maine (5) Portsmouth Holyoke Auburn Salem Marlboro Augusta Seabrook Mashpee Bangor Tilton North Attleboro Portland (2) West Lebanon North Dartmouth Pittsfield Rhode Island (3) New York (9) Plymouth Cranston Albany (2) Seekonk Newport Clifton Park Springfield (4) Westerly Kingston Tewksbury Plattsburgh West Yarmouth Vermont (3) Queensbury Worcester (3) Brattleboro Rotterdam Rutland Saratoga Springs Williston Utica Stoney River Restaurants Georgia (3) Kentucky (1) Maryland (2) Missouri (1) Atlanta (3) Louisville Annapolis St. Louis Towson Illinois (2) Tennessee (2) Chicago (2) Nashville (2) In addition to the above company-owned locations, the table below sets forth our franchised locations as of December 26, 2010. Franchised Restaurants Florida (1) Michigan (3) Ohio (3) Pennsylvania (1) Orlando Belleville Boardman Erie Chesterfield Cuyahoga Falls Holland Niles Tennessee (1) Nashville 6 Franchising We have entered into exclusive multi-unit development agreements with third-party franchisees to open and operate O’Charley’s restaurants. Franchisees are required to comply with our specifications as to restaurant space, design and décor, menu items, principal food ingredients, team member training and day-to-day operations. The following table illustrates the various agreements that we have executed with our franchisees along with the contracted markets and the number of restaurants operated by each franchisee as of December 26, 2010: Franchise Entity Open Restaurants Markets O’Candall Group, Inc. 5 Tampa and Orlando Florida, Western Pennsylvania, Northwest West Virginia and Northern Ohio Meritage Hospitality Group, Inc. 3 Michigan Delaware North Companies Travel Hospitality Services 1 Tennessee (Nashville International Airport) Competition The restaurant industry is extremely competitive. Restaurants compete across numerous areas, including food quality, price, service quality, location, design, and attractiveness. To remain competitive, we must constantly monitor changing consumer tastes, national and regional economic conditions, the effectiveness of our advertising and many other factors.We compete within each market with national and regional chains and locally-owned restaurants for customers, management and hourly personnel and suitable locations.We also face growing competition from the supermarket industry, which offers “convenient meals” in the form of improved entrées and side dishes from the deli section. We expect intense competition to continue in these areas. Service Marks The name “O’Charley’s” and its logo, the name “Stoney River Legendary Steaks,” and the Ninety Nine restaurants logo are registered service marks with the United States Patent and Trademark Office. We also have other service marks that are registered in the states in which we operate. We are aware of names and marks similar to our service marks used by third parties in certain geographical areas. Use of our service marks by third parties may prevent us from licensing the use of our service marks for restaurants in those areas. We intend to protect our service marks by appropriate legal action whenever we deem it appropriate and necessary. Government Regulation We are subject to various federal, state and local laws affecting our business.In addition, each of our restaurants are subject to licensing and regulation by a number of governmental authorities, which may include alcoholic beverage control, health, safety, sanitation, building and fire agencies in the state or municipality in which the restaurant is located. Most municipalities in which our restaurants are located require local business licenses.We are also subject to federal and state environmental regulations, but those regulations have not had a material effect on our operations to date. Approximately 11.6 percent of restaurant sales in 2010 were attributable to the sale of alcoholic beverages. Each restaurant, where permitted by local law, has appropriate licenses from regulatory authorities allowing it to sell liquor, beer and wine, and in some states or localities, to provide service for extended hours and on Sunday. In addition, the Patient Protection and Affordable Care Act (“PPACA”) will require, effective January 1, 2014, that chain restaurants with 20 or more locations display caloric content on their menus. Also, some states require, or are considering requiring, us to disclose nutritional information on our menus. Each restaurant has food service licenses from local health authorities. The failure of a restaurant to obtain or retain liquor or food service licenses could adversely affect its operations or, in an extreme case, cause us to close the restaurant. We have established standardized procedures for our restaurants designed to assure compliance with applicable codes and regulations. We are subject, in most states in which we operate restaurants, to “dram-shop” statutes or judicial interpretations, which generally provide a person injured by an intoxicated person the right to recover damages from an establishment that wrongfully served alcoholic beverages to the intoxicated person. Many of our markets are seeing changes in laws regarding smoking inside of buildings. These laws can negatively affect our bar business, with ancillary effects on our dining room business. The federal Americans with Disabilities Act prohibits discrimination on the basis of disability in public accommodations and employment. We design our restaurants to be accessible to the disabled and believe that we are in substantial compliance with all current applicable regulations relating to restaurant accommodations for the disabled. The development and construction of our restaurants are subject to compliance with applicable zoning, land use and environmental regulations. Our restaurant operations are also subject to federal and state minimum wage laws and other laws governing matters such as working conditions, citizenship requirements, overtime and tip credits. In the event a proposal is adopted that materially increases the applicable minimum wage or changes the allowable tip credit, any such changes would likely result in an increase in payroll and benefits expense. 7 Seasonality Our sales volumes fluctuate seasonally. Our first fiscal quarter is a 16-week quarter, while our second through fourth fiscal quarters are each 12 weeks. Historically, average weekly sales per restaurant are typically higher in the first quarter than in subsequent quarters, and we typically generate a disproportionate share of our income from operations in the first quarter. Holidays, severe weather and similar conditions may impact sales volumes seasonally in some operating regions. Because of the seasonality of our business, results for any quarter are not necessarily indicative of the results that may be achieved for the full fiscal year. Purchasing Our ability to maintain consistent quality throughout each of our restaurant brands depends upon acquiring products from reliable sources. Our pre-approved suppliers and our restaurants are required to adhere to strict product and safety specifications established through our quality assurance and culinary programs. These requirements ensure that high-quality products are served in each of our restaurants. We strategically negotiate directly with major suppliers to obtain competitive prices. We also use purchase commitment contracts when appropriate to stabilize the potentially volatile pricing associated with certain commodity items. All essential products are available from pre-qualified distributors to be delivered to any of our restaurant brands. Additionally, as a purchaser of a variety of protein products, we require our vendors to adhere to humane processing standards for their respective industries and encourage them to evaluate new technologies for food safety and humane processing improvements. Because of the relatively rapid turnover of perishable food products, inventories in the restaurants, consisting primarily of food, beverages and supplies, have a modest aggregate dollar value in relation to revenues. Team Members As of December 26, 2010, we employed approximately 22,000 team members, approximately 20,000 of whom represented our hourly workforce within our restaurants. None of our team members are covered by a collective bargaining agreement. We have an alternative dispute resolution program in which all team members are required to participate as a condition of employment.We consider our team member relations to be good. 8 Executive Officers of the Registrant Our executive officers are elected by the board of directors and serve at the pleasure of the board of directors. The following table sets forth certain information regarding our executive officers. Name Age Position David W. Head 54 Chief Executive Officer and President R. Jeffrey Williams 44 Interim Chief Financial Officer and Treasurer Wilson L. Craft 57 Concept President-O’Charley’s John R. Grady 58 Concept President-Ninety Nine Restaurants Alfred L. Thimm, Jr. 51 Concept President-Stoney River Legendary Steaks Colin M. Daly 39 General Counsel, Secretary and Compliance Officer Lawrence D. Taylor 53 Chief Supply Chain Officer Robert F. Luz 50 Vice President of Human Resources Leon De Wet 49 Chief Information Officer The following is a brief summary of the business experience of each of our executive officers. David W. Head has served as Chief Executive Officer, President and member of our board of directors since September 2010. Prior to joining O’Charley’s and since 2006, Mr. Head served as chairman, president and chief executive officer of Captain D’s Seafood Kitchen, an operator and franchisor of quick-service seafood restaurants. From 2003 to 2006 Mr. Head served as president, chief executive officer and director of Romacorp, Inc., which operates and franchises Tony Roma’s casual-dining locations. In November 2005, Romacorp, Inc. filed for bankruptcy protection under Chapter 11 of the U.S. Bankruptcy Code. R. Jeffrey Williams has served as the Interim Chief Financial Officer since December 2010. In addition, Mr. Williams has served as Chief Accounting Officer since February 2006 and as Corporate Controller since February 2003. Mr. Williams served as Controller for the O’Charley’s Concept from July 2001 to February 2003. Mr. Williams served as Controller of The Krystal Company from 2000 to 2001. Mr. Williams is a certified public accountant. Wilson L. Craft has served as Concept President–O’Charley’s since October 2009. Prior to joining our company, he was the President and Chief Executive Officer of Famous Dave’s of America, an owner, operator, and franchisor of restaurants, from April 2008 to September 2008. Mr. Craft served as Executive Vice President of Operations for Longhorn Steakhouse, a casual-dining restaurant company, subsequent to its acquisition by Darden Restaurants from October 2007 to April 2008. Mr. Craft served as Senior Vice President of Operations for Rare Hospitality International, Inc., an owner, operator and franchisor of restaurants from 2005 to 2007. Mr. Craft spent 21 years with Brinker International where he served as President of Chili’s Grill and Bar, President of Big Bowl Asian Kitchen and was also in a number of other senior operating positions. John R. Grady has served as Concept President–Ninety Nine Restaurants since April 2004. Mr. Grady joined Ninety Nine Restaurants in March 1975. Prior to being named President, Mr. Grady was Executive Vice President and has also served in various capacities in the Operations, Training and Real Estate Departments for Ninety Nine Restaurants over the years. Alfred L. Thimm, Jr. was named Concept President–Stoney River Legendary Steaks in February 2011. Prior to being named President, Mr. Thimm served as the President and CEO of Al Copeland Investments, Restaurant Division, a privately owned multi-concept restaurant company and franchise group, from May 2007 to July 2010, and prior to that as President and Chief Operating Officer of The Palm restaurants which owns and operates a chain of fine-dining steakhouses, from September 1990 to June 2006. Colin M. Daly, Esq. has served as Secretary since March 2009 and General Counsel since February 2008.Prior to being named General Counsel, Mr. Daly served as the company’s Senior Corporate Counsel from April 2006 to January 2008.Prior to joining our company, Mr. Daly served as an Assistant General Counsel for ARAMARK Corporation, a diversified management services company, from 2003 to 2006.Prior to ARAMARK, Mr. Daly practiced law with law firms in Nashville, Tennessee and Philadelphia, Pennsylvania. Lawrence D. Taylor has served as Chief Supply Chain Officer since May 2006.Prior to joining our company, he was the Chief Procurement Officer for Carlson Companies, Inc., a global travel, hospitality, restaurant and marketing company, from 2003 to 2006.Mr. Taylor was Vice President, Supply Chain Management for Carlson Restaurants from 2001 to 2003.Mr. Taylor’s earlier experience included senior procurement and supply chain management positions with Taco Bell Corporation, Burger King, Inc., and Perseco. Mr. Taylor was also an owner-operator of a franchised McDonald’s restaurant. Robert F. Luz has served as Vice President of Human Resources since October 2007. Mr. Luz joined Ninety Nine Restaurants in 1999. Prior to being named Vice President of Human Resources, Mr. Luz served as the company’s Executive Vice President of Human Resources and Training for Ninety Nine Restaurants. Prior to joining our company, Mr. Luz was Executive Director of Human Resources for Applebee’s International, Inc., a casual-dining restaurant company, from 1993 to 1999.Mr. Luz served as Vice President of Human Resources for Back Bay Restaurant Group, a casual-dining restaurant company, from 1991 to 1993. Mr. Luz served as Vice President of Operations from 1986 to 1991 for Hotel and Restaurant Personnel of America, a national executive recruitment firm specializing in senior hospitality management positions. Leon De Wet has served as Chief Information Officer since September 2006.Prior to joining our company he was with Brinker International, a casual-dining restaurant company, from 1992 to 2006 and served as the Vice President, Business Intelligence and Strategic Systems, from 2002 to 2006. His previous roles at Brinker International include Senior Member of Technical Staff, Director of Store Systems and Development Manager.Mr. De Wet’s earlier experiences included management and analyst roles in charge of retail systems at various companies including Michael’s Stores Inc. 9 Available Information Our website address is www.ocharleysinc.com. Please note that our website address is provided as an inactive textual reference only. We make available free of charge through our website the annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and all amendments to those reports as soon as reasonably practicable after such material is electronically filed with or furnished to the SEC. The information provided on our website is not part of this report, and is therefore not incorporated by reference unless such information is specifically referenced elsewhere in this report. We have posted our Corporate Governance Guidelines, Code of Conduct and Business Ethics Policy for directors, officers and team members, and the charters of our Audit, Compensation and Human Resources and Nominating and Corporate Governance Committees of the board of directors on our website at www.ocharleysinc.com. 10 Item 1A.Risk Factors. Risk Factors Some of the statements we make in this Annual Report on Form 10-K are forward-looking. Forward-looking statements are generally identifiable by the use of the words “anticipate,” “will,” “believe,” “estimate,” “expect,” “plan,” “intend,” “seek” or similar expressions and are subject to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include all statements that are not historical statements of fact and those regarding our intent, belief, plans or expectations such as statements concerning our operating and growth strategy, projections of revenue, income or loss, information regarding future restaurant openings and capital expenditures, potential increases in food and other operating costs, and our development, expansion, franchising plans and future operations. Forward-looking statements involve known and unknown risks and uncertainties that may cause actual results in future periods to differ materially from those anticipated in the forward-looking statements. Those risks and uncertainties include, among others, the continued deterioration in the United States economy and the related adverse effect on our sales of decreased consumer spending; our ability to achieve our internal forecast of sales and profitability; our ability to comply with the terms and conditions of our financing agreements; our ability to maintain or increase same store sales and operating margins at our restaurants; the effect that increases in food, labor, energy, interest costs and other expenses have on our results of operations; the effect of increased competition; our ability to sell or sublease closed restaurants and other surplus assets; our ability to successfully implement and realize projected benefits of our turnaround and transformation process; the resolution of outstanding legal proceedings; and the risks and uncertainties discussed below. Although we believe that the assumptions underlying the forward-looking statements contained herein are reasonable, any of these assumptions could prove to be inaccurate, and, therefore, there can be no assurance that the forward-looking statements included in this Annual Report on Form 10-K will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, you should not regard the inclusion of such information as a representation by us or any other person that our objectives and plans will be achieved. We undertake no obligation to publicly release any revisions to the forward-looking statements contained herein to reflect events and circumstances occurring after the date hereof or to reflect the occurrence of unanticipated events. The current economic situation has and is expected to continue to adversely affect our results of operations. The significant slowdown and volatility in the U.S. economy has and is expected to continue to negatively affect our business. For instance, the soft housing market, tight credit and high unemployment rates have led to lack of consumer confidence, particularly for consumers that frequent casual-dining chains. Continuing weakness in the spending of those consumers has had and could continue to have an adverse impact on our results of operations.Since our business depends upon consumer discretionary spending, high unemployment and decreased home values, rising fuel costs and tighter access to consumer credit would place additional pressure on our guest counts and reduce our profitability. There can be no assurance that the macroeconomic environment will improve significantly or that the federal government's stimulus efforts will restore consumer confidence, increase liquidity and the availability of credit, or result in significantly lower unemployment. In response to on-going economic conditions, many of our competitors have continued discounting activities in markets in which we operate.Our response or failure to respond, to such discounting could negatively impact our restaurant sales. In addition, some of our suppliers could experience serious cash flow problems due to the current credit market.As a result, they may attempt to increase their prices, pass through increased costs or alter payment terms.Our suppliers may be forced to reduce their production, shut down their operations or file for bankruptcy protection, which could have a material adverse affect on our business. A continuation or worsening of the U.S. economy, or even the fear of such a development, could intensify the adverse effects of these difficult market conditions on our results of operations. Changing consumer preferences and discretionary spending patterns could force us to modify our concepts and menus and could result in a reduction in our revenues. Our O’Charley’s and Ninety Nine restaurants are casual-dining restaurants that feature menus intended to appeal to a broad spectrum of guests. Our Stoney River restaurants are upscale casual-dining steakhouses that feature steaks, fresh seafood and other gourmet entrées. Our continued success depends, in part, upon the popularity of these foods and these styles of dining. Shifts in consumer preferences away from this cuisine or dining style could materially adversely affect our future operating results. The restaurant industry is characterized by the continual introduction of new concepts and is subject to rapidly changing consumer preferences, tastes and eating and purchasing habits. Our success will depend in part on our ability to anticipate and respond to these changes in consumer preferences, as well as other factors affecting the restaurant industry, including new market entrants and demographic changes. In connection with the repositioning of our Stoney River concept in 2009 and 2010, we reduced prices of certain menu offerings and added new menu items.We maymake further changes in our concepts and menus in order to respond to changes in consumer tastes or dining patterns. If we change a restaurant concept or menu, we may lose guests who do not prefer the new concept or menu, and may not be able to attract a sufficient new guest base to produce the revenue needed to make the restaurant profitable. In addition, consumer preferences could be affected by health concerns about the consumption of beef, food born illnesses or other diseases or by specific events such as E. coli food poisoning or outbreaks of bovine spongiform encephalopathy (mad cow disease) or other diseases, even if such events occur solely at restaurants of our competitors. Our success is also dependent to a significant extent on numerous factors affecting discretionary consumer spending, including economic conditions, disposable consumer income and consumer confidence. A continued deterioration in consumer confidence and these other factors could continue to reduce guest traffic and impose pressures on pricing, harming our results of operations. Our restaurants may not be able to compete successfully with other restaurants, which could adversely affect our results of operations. The restaurant industry is intensely competitive with respect to price, service, location, nutritional and dietary trends and food quality, and there are many well-established competitors with substantially greater financial and other resources than us, including a large number of national and regional restaurant chains. Some of our competitors have been in existence for a substantially longer period than us and may be better established in the markets where our restaurants are or may be located.Some of our competitors advertise on national television, which may provide them with greater awareness and name recognition than we can achieve through our advertising efforts. Our success to drive incremental sales or maintain sales levels is dependent upon our operational execution and marketing. If our marketing promotions fail to achieve a competitive advantage we may lose market share. Additionally, we face increasing competition from the convergence of restaurant, deli and grocery services, as supermarkets and grocery stores offer “convenient meals” in the form of improved entrées and side dishes in their deli sections. If our restaurants are unable to compete successfully in new and existing markets, our results of operations will be adversely affected. 11 We also compete with other restaurants for experienced management personnel and hourly team members and with other restaurants and retail establishments for quality sites. The effectiveness of our marketing and advertising programs could have a material effect on our operating results. Our revenues are heavily influenced by brand marketing and advertising. Our marketing and advertising programs may not be successful, which may lead us to fail to attract new guests and retain existing guests. If our marketing and advertising programs are unsuccessful, our results of operations could be adversely affected. Our marketing and advertising programs may also be impacted by the activities of our competitors. Increased spending on advertising and promotions by our competitors could result in increased spending by us on advertising and promotions, or could reduce the effectiveness of our marketing efforts, either of which could affect our results of operations.We believe that the current economic environment and the competitive landscape in the casual-dining restaurant industry have made our customers more value-conscious, and that we must respond to new market conditions and consumers' demand for superior value for the money and quality. This strategy is reflected in, among other things, our O’Charley’s and Ninety Nine restaurants, menu offerings and our value-oriented pricing and menu changes at our Stoney River restaurants. If we are unable to successfully execute this strategy, our operating margins and financial results could be adversely affected. We may incur costs or liabilities and lose revenue as the result of existing or proposed government laws or regulation. Our restaurants are subject to extensive federal, state and local government laws and regulation, including regulations related to the preparation and sale of food (such as regulations regarding labeling, allergens content, trans fat content and other menu information regarding nutrition), the sale of alcoholic beverages, employment matters (such as minimum wage, employee health insurance, organizing and collective bargaining, fair employment practices, and employee health and safety), zoning and building codes and other health, sanitation and safety matters. Compliance with these laws and regulations can be costly and can increase exposure to litigation or governmental investigations or proceedings. The federal healthcare reform legislation that became law in March 2010 (known as the Patient Protection and Affordable Care Act as amended by the Health Care and Education Reconciliation Act of 2010 or (“PPACA”)) requires restaurant companies such as ours to disclose calorie information on their menus. We do not expect to incur any material costs from compliance with this provision, but cannot anticipate any changes in guest behavior resulting from the implementation of this portion of the law, which could have an adverse effect on our sales and results of operations. All of these regulations impact not only our current restaurant operations but also our ability to open new restaurants, if our business strategy calls for us to do so. We will be required to comply with applicable state and local regulations in any new locations into which we expand. Any difficulties, delays or failures in obtaining licenses, permits or approvals in such new locations could delay or prevent the opening of a restaurant in a particular area or reduce operations at an existing location, either of which could materially and adversely affect our growth and results of operations. The revenues and costs of operating our restaurants may be adversely affected if there are changes in laws governing minimum hourly wages or tip credits, labor or collective bargaining laws, nutritional labeling, environmental matters, workers’ compensation insurance rates, employee health insurance, unemployment tax rates, sales taxes, corporate income tax or other laws and regulations, such as the federal Americans with Disabilities Act, the Family Medical Leave Act and the PPACA. The PPACA contains requirements that may significantly raise our employee health benefits costs or alter the benefits we provide, including mandatory enrollment of employees in company health plans, the elimination of caps on annual and lifetime coverage limits, a ban on pre-existing conditions as an exclusion for coverage, a prohibition on linking eligibility and premium rates to health-status factors, and mandatory coverage availability for dependents through age 26. If our employee health insurance and other of the foregoing costs increase, we cannot ensure that we will be able to offset the increase by increasing our menu prices or by other means, which would adversely affect our results of operations. If we are unable to comply with our financial covenants, our liquidity and results of operations could be adversely affected. At December 26, 2010, we had a total of $118.9 million in debt and capital lease obligations, which includes $115.2 million pursuant to our subordinated notes due 2013. We had no amounts outstanding on our revolving credit facility at December 26, 2010. Our credit facility contains customary restrictive covenants, including limitations on dividends, repurchases of capital stock, sale leaseback transactions, the incurrence of additional indebtedness, mergers and acquisitions, and asset sales.In addition, our credit facility contains certain financial covenants, including an adjusted debt to EBITDAR ratio, a senior secured leverage ratio, a fixed-charge coverage ratio and capital expenditures ratio.As of the end of our 2010 fiscal year, there were no defaults under our credit facility and we were in compliance with all covenants.Although we currently project that we will remain in compliance with these covenants there can be no assurance that we will remain in compliance with these covenants. If we were to violate any of our covenants under our credit facility there can be no assurance that we will be successful in obtaining amendments or waivers on acceptable terms. Any waiver or amendment may result in future increases in the interest costs and possible additional restrictions under our credit facility.If we were unable to obtain a waiver or negotiate an amendment on acceptable terms and a default were to occur under our credit facility, such default would also constitute a default under certain conditions under the indenture governing our senior subordinated notes. In addition, we have four separate lease agreements that cover lease arrangements for an aggregate of 30 of our Ninety Nine restaurants, each of which contains a fixed charge covenant calculation. Each of the four restaurant groups are subject to an annual fixed charge coverage ratio of 1.50 to 1.00. Each of the lease agreements exceeded the 1.50 to 1.00 minimum. Failure to remain in compliance with these lease covenants could adversely impact our results of operations. 12 Our support centers could experience a natural or man-made disaster, resulting in a loss of data and information, and disruption of our business. Successful operation of our restaurants depends upon the oversight, information systems and administrative support that they receive from our support centers. For example, our information systems provide point-of-sale processing in our restaurants, management of our supply chain, financial reporting, various other processes and transactions and maintaining operational efficiencies. We have developed and tested a Disaster Recovery Plan to respond to the loss of information systems in the event of natural and man-made disasters. This plan allows us to fully restore our critical systems in a remote location within three business days. If the Disaster Recovery Plan were to fail, the loss of data and other capabilities could have an adverse impact on our results of operations and the reliability of our financial information. We may experience higher operating costs, which would adversely affect our operating results, if we cannot increase menu prices to cover them. Our operating results are significantly dependent on our ability to anticipate and react to increases in food, labor, team member benefits, insurance, energy and other costs. Various factors beyond our control, including adverse weather conditions, governmental regulation, production, availability, recalls of food products, inflation and seasonality may affect our food costs or cause a disruption in our supply chain. We cannot predict whether we will be able to anticipate and react to changing food costs by adjusting our purchasing practices and menu prices, and a failure to do so could adversely affect our operating results. In addition, because the pricing strategy at our O’Charley’s and Ninety Nine restaurants is intended to provide an attractive price-to-value relationship, we may not be able to pass along price increases to our guests, particularly in the current economic environment, without adversely impacting our guest counts. We compete with other restaurants for experienced management personnel and hourly team members. Each of our concepts offers medical benefits to hourly team members.Increases in health care costs, changes in state or federal minimum wage laws, or changes in legal requirements relating to employee benefits would likely cause an increase in our labor costs. We cannot assure that we will be able to offset increased wage and benefit costs through our purchasing and hiring practices or menu price increases, particularly over the short term. As a result, increases in wages and benefits could have a material adverse effect on our business. In addition, the current premiums that we pay for our insurance (including workers’ compensation, general liability, property, health, and directors’ and officers’ liability) may increase annually, thereby further increasing our costs. The dollar amount of claims that we actually experience under our workers’ compensation and general liability insurance, for which we carry high per-claim deductibles, may also increase at any time, thereby further increasing our costs. Further, the decreased availability of property and liability insurance has the potential to negatively impact the cost of premiums and the magnitude of uninsured losses, particularly if the insurance carriers themselves became financially unstable. We outsource certain business processes to third-party vendors that subject us to risks, including disruptions in business and increased costs. Some business processes that are dependent on technology are outsourced to third parties. Such processes include gift card tracking and authorization, credit card authorization and processing, certain payroll processes and insurance and benefit administrators. We make a diligent effort to ensure that all providers of outsourced services are observing proper internal control practices, including secure data transfers between us and the third-party vendor; however, there are no guarantees that failures will not occur. Failure of third parties to provide adequate services could have an adverse effect on our results of operations, financial condition or ability to accomplish our financial and management reporting. Failure to protect the integrity and security of individually identifiable data of our guests and teammates could expose us to litigation and damage our reputation. We receive and maintain certain personal information about our guests and teammates both internally and with third party vendors. The use of this information by us is regulated at the federal and state levels, as well as by certain third party contracts. If our security and information systems are compromised or our business associates fail to comply with these laws and regulations and this information is obtained by unauthorized persons or used inappropriately, it could adversely affect our reputation, as well as operations, results of operations and financial condition, and could result in litigation against us or the imposition of penalties. As privacy and information security laws and regulations change, or changes are imposed by our business partners, we may incur additional costs to ensure it remains in compliance. We may incur costs or liabilities as a result of litigation and publicity concerning food quality, health and other issues that can also cause guests to avoid our restaurants. We are subject to complaints or litigation from time to time from guests alleging illness, injury or other food quality or health concerns. Litigation or adverse publicity resulting from these allegations may materially adversely affect our business, regardless of whether the allegations are valid or whether we are liable.We are subject to litigation under “dram shop’’ laws that allow a person to sue us based on any injury or death caused by an intoxicated person who was wrongfully served alcoholic beverages at one of our restaurants. While we maintain insurance for lawsuits under a “dram shop” law or alleging illness or injury from food, we have significant deductibles under such insurance and any such litigation may result in a verdict in excess of our liability insurance policy limits, which could result in substantial liability for us and could have a material adverse effect on our results of operations. We are a defendant from time to time in various legal proceedings arising in the ordinary course of our business, including claims relating to injury; claims relating to workplace and employment matters, including wage and hour disputes, discrimination claims and similar matters; claims resulting from “slip and fall” accidents; claims relating to lease and contractual obligations; claimsrelating to our franchising initiatives; trademark infringement; and claims from guests or employees alleging illness, injury or other food quality, health or operational concerns. 13 We do not believe that any of the legal proceedings pending against us as of the date of this report will have a material adverse effect on our liquidity or financial condition. We may incur liabilities, receive benefits, settle disputes, sustain judgments, or accrue expenses relating to legal proceedings in a particular fiscal quarter which may adversely affect our results of operations, or on occasion, receive settlements that favorably affect results of operations. Our success depends on our ability to execute our strategic plan and to realize our anticipated supply chain efficiencies. Our strategic plan involves a number of initiatives intended to improve our restaurant level economics and enhance guest loyalty.Our strategic plan involves significant investments in our management team and our restaurants and the success of the strategic plan depends on our ability to successfully implement the plan and realize the projected return on our investment.Our strategy also includes improving our restaurant level economics, and we believe that effective supply chain management will contribute significantly to achieving this goal. However, a failure to successfully implement and realize projected savings from these actions could adversely affect the results of our strategic plan. Our restaurants are concentrated geographically; if any one of the regions in which our restaurants are located experiences an economic downturn, adverse weather or other material change, our business results may suffer. Our O’Charley’s restaurants are located in the Eastern, Southeastern, and Midwestern United States. Our Ninety Nine restaurants are located in the Northeastern United States. As of December 26, 2010, we operated 39 of our 221 O’Charley’s restaurants in Tennessee and 61 of our 106 Ninety Nine restaurants in Massachusetts. As a result, our business and our financial or operating results may be materially adversely affected by adverse economic, weather or business conditions in these markets, as well as in other geographic regions in which we operate restaurants. Any disruption in our supply chain could adversely affect our ability to operate our restaurants. Possible shortages or interruptions in the supply of food items and other supplies to our restaurants could adversely affect the availability, quality and cost of items we buy and the operations of our restaurants. Such disruptions may be caused by inclement weather, natural disasters such as floods, drought and hurricanes, the inability of our vendors to obtain credit in a tightened credit market, food safety warnings or advisories or the prospect of such pronouncements, or other conditions beyond our control. Our inability to effectively manage supply chain risk could increase our costs and limit the availability of products critical to our restaurant operations. We have outsourced the manufacture of all food products, as well as the distribution and transportation services to the O’Charley’s, Ninety Nine and Stoney River brands, to third parties.This makes us dependent upon the performance of third-party manufacturers and distributors for the availability and delivery of food and other supplies.Any disruptions to their operations could have a material impact on our future reported results. We rely heavily on technology in our business, and any interruption, failure or breach of security of that technology could negatively affect our ability to effectively operate our business. If we experience problems with our ability to effectively manage our information systems it could disrupt our operations. Our business depends on information systems that assist us in, among other things, point-of-sale processing in our restaurants, management of our supply chain, financial reporting, various other processes and transactions and maintaining operational efficiencies.All of these processes depend upon the reliability and capacity of these information systems.These systems include software developed in-house and systems provided by external contractors and other service providers. To the extent that these external contractors or other service providers become insolvent or fail to support the software or systems, our operations could be negatively affected. If we experience a reduction in the performance, reliability, or availability of our information systems, our operations and ability to produce timely and accurate reports could be adversely affected. Our information systems and applications require continual maintenance, upgrading, and enhancement to meet our operational needs. In addition, a breach of security could cause delays in customer service, hinder operational efficiencies and could require a significant investment to remediate the problem.If we are unable to successfully implement, maintain, secure, or expand our systems properly, we could suffer from, among other things, operational disruptions and increases in administrative expenses. Failure to comply with current regulatory requirements will result in additional expenses and may adversely affect us. Keeping abreast of, and in compliance with, changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002, Securities and Exchange Commission regulations and NASDAQ Stock Market rules, has required an increased amount of our management’s attention and greater utilization of external resources. We remain committed to maintaining high standards of corporate governance and public disclosure. As a result, we intend to invest all reasonably necessary resources to comply with evolving standards, including any standards or regulations approved under the current government administration.This investment has resulted, and we expect will continue to result, in increased general and administrative expenses. We are dependent on attracting and retaining qualified employees. Our performance is dependent on attracting and retaining qualified restaurant employees.Availability of staff varies widely from location to location.Many staff members are in entry-level or part-time positions, typically with high rates of turnover. Even though recent trends in employee turnover have been favorable, if restaurant management and staff turnover were to increase, we could suffer higher direct costs associated with recruiting, training and retaining replacement personnel.Management turnover as well as general shortages in the labor pool can cause our restaurants to be operated with reduced staff, which negatively affects our ability to provide appropriate service levels to our customers.Competition for qualified employees exerts upward pressure on wages paid to attract such personnel, resulting in higher labor costs, together with greater recruiting and training expenses. 14 We are dependent upon our senior management team to execute our business strategy. Our operations and our ability to execute our business strategy are highly dependent on the efforts of our senior management team. Many of the members of our senior management team do not have long tenures with us. Recent hires include our Chief Executive Officer and President commencing September 1,2010, and our Stoney River Concept President in February 2011; additionally, effective as of December 27, 2010, our former Chief Financial Officer resigned to accept a position with another company, and R. Jeffrey Williams, our Chief Accounting Officer and Corporate Controller, was appointed to serve as our Interim Chief Financial Officer and Treasurer and as our principal financial officer, in addition to his other positions with the Company, as we search for a new Chief Financial Officer. Although the members of our senior management team have employment agreements with us, these agreements may not provide sufficient incentives for these officers to continue employment with us. Additionally, the difficult economy has impacted our senior executives, as we did not pay any bonuses to senior executives in 2008 or 2010 and for the second consecutive year froze base salaries at 2008 levels (other than in connection with promotions). The loss of one or more of the members of our senior management team could adversely affect our business. We do not maintain key man insurance on any of the members of our senior management team. Identification of material weakness in internal control may adversely affect our financial results. We are subject to the ongoing internal control provisions of Section 404 of the Sarbanes-Oxley Act of 2002. Those provisions provide for the identification of material weaknesses in internal control. If such a material weakness is identified, it could indicate a lack of adequate controls to generate accurate financial statements. We routinely assess our internal controls, but we cannot assure you that we will be able to timely remediate any material weaknesses that may be identified in future periods, or maintain all of the controls necessary for continued compliance. Likewise, we cannot assure you that we will be able to retain sufficient skilled finance and accounting team members, especially in light of the increased demand for such individuals among publicly-traded companies. 15 Item 1B.Unresolved Staff Comments. None. Item 2.Properties. As of December 26, 2010, we operated 221 O’Charley’s restaurants, 106 Ninety Nine restaurants and 11 Stoney River Legendary Steak restaurants.As of that date, our owned and leased properties at these operating locations by concept are as follows: Owned Ground Lease Land and Building Lease Total O’Charley’s 95 83 43 Ninety Nine 0 28 78 Stoney River 3 5 3 11 Total 98 See “Item 1-Business-Restaurant Locations” above. Restaurant lease expirations range from 2011 to 2029, with the majority of the leases providing for an option to renew for additional terms ranging from five to 20 years. All of our restaurant leases provide for a specified annual rental, and some leases call for additional rental based on sales volume at the particular location over specified minimum levels. Generally, our restaurant leases are triple net leases, which require us to pay the cost of insurance, utilities, and taxes. As of December 26, 2010, 47 of our company-owned properties were subject to collateral mortgages under our Third Amended and Restated Credit Agreement. We own our home office that is located in Nashville, Tennessee with approximately 60,000 square feet. We lease administrative offices of approximately 15,000 square feet in Woburn, Massachusetts.In June 2009, we entered into an agreement to outsource food and supply distribution for our Ninety Nine restaurants and to sell related assets at our distribution facility in Bellingham, Massachusetts.We sublet the Bellingham facility, with approximately 79,000 square feet of space, to our supplier through February 2010. Our lease for this facility expires in September 2015. Item 3.Legal Proceedings. On September 30, 2010, a jury in the matter of Evelyn Y. Davis v. O’Charley’s, Inc. in Mobile County, Alabama Circuit Court, Civil Action No. 2008-900315, rendered a verdict in favor of the plaintiff, awarding damages in the amount of approximately $1.8 million.The plaintiff in this matter alleged claims relating to injury suffered from a “slip and fall” at one of our O’Charley’s restaurants.The judgment is subject to appeal.We maintain insurance to cover these types of claims, subject to a self-insured retention of $250,000.Based on the information currently available, and taking into account the uncertainty of litigation, the December 26, 2010 consolidated balance sheet reflects the amount awarded and the related expected insurance recovery should such liability be confirmed. Such amounts are included in “Other Liabilities” and “Other Assets,” respectively.The Company intends to appeal the judgment and believes that it has valid coverage under its insurance policies for amounts in excess of its self-insured retention.There can be no assurance, however, that the Company will be successful in its appeal of the judgment. We are a defendant from time to time in various legal proceedings arising in the ordinary course of our business, including claims relating to injury or wrongful death under “dram shop” laws that allow a person to sue us based on any injury caused by an intoxicated person who was wrongfully served alcoholic beverages at one of our restaurants; claims relating to workplace, workers compensation and employment matters, discrimination and similar matters; claims resulting from “slip and fall” accidents; claims relating to lease and contractual obligations; claimsrelating to our joint venture and franchising initiatives; and claims from guests or employees alleging illness, injury or other food quality, health or operational concerns. We do not believe that any of the legal proceedings pending against us as of the date of this report will have a material adverse effect on our liquidity or financial condition. We may incur liabilities, receive benefits, settle disputes, sustain judgments, or accrue expenses relating to legal proceedings in a particular fiscal quarter which may adversely affect our results of operations, or on occasion, receive settlements that favorably affect results of operations. Item 4.(Removed and Reserved). 16 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Our common stock trades on the NASDAQ Global Select Market under the symbol “CHUX.” As of March 4, 2011, there were21,677,664 shareholders of record of our common stock. Pursuant to our existing credit facility at December 26, 2010, and the bond indenture associated with our 9% senior subordinated notes, we are currently prohibited from repurchasing shares of our stock and paying dividends. See the notes to the consolidated financial statements which describe certain terms of our Third Amended and Restated Credit Agreement and our 9% senior subordinated notes. The following table shows quarterly high and low sales prices for our common stock for the periods indicated, as reported by the NASDAQ Global Select Market. High Low Fiscal 2010 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Fiscal 2009 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter 17 Graph Data Points 12/25/05 12/31/06 12/30/07 12/28/08 12/27/09 12/26/2010 O’Charley’s Inc. NASDAQ Composite S&P Restaurants 18 Issuer Purchases of Equity Securities The following table sets forth information with respect to purchases of shares of the Company’s common stock made during the quarter ended December 26,2010 by or on behalf of the Company or any “affiliated purchaser,” as defined by Rule 10b5-1 of the Exchange Act: O’Charley’sAccounting Periods Total Number of Shares Purchased (1) Average Price Paid Per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Increase in Share Repurchase Authorization Maximum Number of Shares or Approximate Dollar Value That May Yet be Purchased Under the Plans or Programs 10/04/10- 10/31/10 — $ — 11/01/10-11/28/10 — — — 11/29/10- 12/26/10 — — — Total for the Quarter $ — — — (1)Represents shares withheld to cover tax-withholding requirements relating to the vesting of restricted stock and stock options issued to employees pursuant to the Company’s shareholder-approved stock incentive plans. 19 Item 6.Selected Financial Data. The selected financial data presented below under the captions “Statement of Operations Data” and “Balance Sheet Data” for, and as of the end of each of the fiscal years in the five-year period ended December 26, 2010, were derived from the consolidated financial statements of O’Charley’s Inc. and subsidiaries. The selected data should be read in conjunction with the consolidated financial statements as of December 26, 2010 and December 27, 2009 and for each of the fiscal years in the three-year period ended December 26, 2010, and the related notes thereto, as well as “Management’s Discussion and Analysis of Financial Condition and Results of Operations” appearing in this Form 10-K.Fiscal years 2009, 2008, 2007 and 2006 have been adjusted to reflect the discontinued operations of certain restaurant locations closed during 2010. See Item 8 “Financial Statements and Supplementary Data” for further discussion ofloss from discontinued operations, net loss and related loss per diluted share. Fiscal Years (In thousands, except per share data) Statement of Operations Data: Revenues: Restaurant sales $ Commissary sales — — — Franchise and other revenue Costs and Expenses: Cost of restaurant sales: Cost of food and beverage Payroll and benefits Restaurant operating costs Cost of restaurant sales, exclusive of depreciation and amortization shown separately below Cost of commissary sales — — — Advertising and marketing expenses General and administrative expenses Depreciation and amortization of property and equipment Impairment, disposal and restructuring charges, net (1) Goodwill impairment (2) — Pre-opening costs 7 (Loss) Income from Operations ) ) Other Expense (Income): Interest expense, net Other, net (8 ) ) 10 ) (6 ) (Loss) Earnings from Continuing Operations before Income ) ) ) Taxes Income Tax (Benefit) Expense (3) ) ) (Loss) Earnings from Continuing Operations $ ) $ ) $ ) $ $ (Loss) Earnings Per Share from Continuing Operations: Basic $ ) $ ) $ ) $ $ Diluted $ ) $ ) $ ) $ $ Balance Sheet Data (at end of period): Working capital deficit $ ) $ ) $ ) $ ) $ ) Total assets Current portion of long-term debt and capitalized lease obligations Long-term debt and capitalized lease obligations, including currentportion Total shareholders’ equity Cash dividends per share $ — $ — $ $ $ — 20 During 2010, we recorded total impairment, disposal and restructuring charges, net of $15.0 million.Included are impairment charges of $11.5 million on 16 O’Charley’s restaurants, seven Ninety Nine restaurants and three surplus properties.Also included is $3.2 million for exit and disposal costs relating to restaurant and facility closures. The remaining $0.3 million relates to other net losses on asset disposals. During 2009, we recorded total impairment, disposal and restructuring charges, net of $8.4 million.Included are impairment charges of $7.7 million on eight O’Charley’s restaurants, six Ninety Nine restaurants, and two Stoney River restaurants. The remaining $0.7 million charge relates to restructuring costs related to the closing of our Bellingham, MA distribution facility and the sale of a non-core asset. During 2008, we recorded total impairment, disposal and restructuring charges, net of $12.8 million.Included are impairment charges of $12.6 million on five O’Charley’s restaurants, eight Ninety Nine restaurants and two Stoney River restaurants.In addition, we sold our airplane and incurred other immaterial charges.This impairment charge was partially offset by net gains on the disposal of assets of $0.4 million. During 2007, we recorded total impairment, disposal and restructuring charges, net of $15.2 million.Included was a $10.2 million charge in connection with changes in our supply chain, which primarily consisted of non-cash charges taken for the loss on the sale of the commissary real estate and facility and related impairment of manufacturing equipment, charges taken for employee severance and retention, and to a lesser extent, legal and transition costs.We also recorded impairment and disposal costs of $5.2 million relating to restaurant impairments and other asset retirements during 2007.Included in the $5.2 million charge is the impairment related to three underperforming O’Charley’s restaurants, one Ninety Nine restaurant, and one Stoney River restaurant. During 2006, we took an impairment charge on four O’Charley’s restaurants and two Ninety Nine restaurants, an impairment of purchased software, and assets related to the Company’s re-branding efforts. As a result, we recorded a non-cash impairment charge of $4.5 million to reflect the difference between the fair value and net book value of the underlying assets.This impairment charge was partially offset by net gains on the disposal of assets of $2.4 million. In accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 350 “Intangibles – Goodwill and Other” (“FASB ASC 350”), in 2008 we recorded goodwill impairment charges of $93.1 million related to goodwill recorded in connection with the acquisition of the Ninety Nine concept and $0.6 million related to the acquisition of the Stoney River concept, resulting in the write off of all of the goodwill on our balance sheet. For fiscal 2010, the income tax provision included additional valuation allowances of $18.6 million to offset the current year increase in deferred tax assets. For fiscal 2009, the income tax provision included a net valuation allowance increase of $6.5 million to offset the current year increase in deferred tax assets. For fiscal 2008, the income tax provision included a charge of $61.6 million to establish a valuation reserve for substantially all of our deferred tax assets. 21 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations Overview We are a multi-concept restaurant company headquartered in Nashville, Tennessee. We own and operate three restaurant concepts under the “O’Charley’s,” “Ninety Nine” and “Stoney River Legendary Steaks” trade names. As of December 26, 2010, we operated 221 O’Charley’s company-owned restaurants in 17 states in the East, Southeast and Midwest, 106 Ninety Nine restaurants in seven states throughout New England and upstate New York, and 11 Stoney River restaurants in six states in the East, Southeast and Midwest. As of December 26, 2010, we had nine franchised O’Charley’s restaurants in five states in the East, Southeast and Midwest. On July 29, 2010, we announced that David W. Head had been named our new president and chief executive officer commencing September 1, 2010. He was also appointed to our board of directors. Prior to joining O’Charley’s and since 2006, Mr. Head served as chairman, president and chief executive officer of Captain D’s Seafood Kitchen, an operator and franchisor of quick-service seafood restaurants. From 2003 to 2006 Mr. Head served as president, chief executive officer and director of Romacorp, Inc., which operates and franchises Tony Roma’s casual-dining locations. In addition, effective as of December 27, 2010, our former Chief Financial Officer resigned to accept a position with another company, and R. Jeffrey Williams, our Chief Accounting Officer and Corporate Controller, was appointed to serve as our Interim Chief Financial Officer and Treasurer and as our principal financial officer, in addition to his other positions with the Company. Mr. Williams has served as our Chief Accounting Officer since February 2006 and as our Corporate Controller since February 2003. On December 13, 2010, we announced that we closed 11 underperforming O’Charley’s restaurants and five underperforming Ninety Nine restaurants. The decision to close the 16 underperforming restaurants was the result of an extensive review of our restaurant portfolio that examined each restaurant’s recent and historical financial and operating performance, its position in the marketplace, and other operating considerations. Eight of the 16 closed restaurants were treated as discontinued operations in the Company’s financial statements. In addition, we closed one O’Charley’s restaurant and two Ninety Nine restaurants during the fourth quarter, one of which was treated as discontinued operations. In total, 19 restaurants were closed during the fourth fiscal quarter, of which nine were treated as discontinued operations. In response to the macroeconomic conditions of the past several years, much of management’s focus has been on improving guest satisfaction, stabilizing and increasing guest counts and sales, controlling margins, reducing overhead costs, maximizing cash flow, and reducing debt.While we believe that we have made progress in these areas, and that the tools we applied, such as our food, labor, and beverage cost management systems, continue to contribute positively to our operating results, we believe that we still have considerable opportunities to improve our financial performance. Our Guest Satisfaction Index (GSI) scores have continued to increase in fiscal 2010, which we believe is a barometer signifying our guests’ intent to return to the restaurant. The percentage of respondents who gave the highest rating for overall satisfaction improved at all three of our brands during fiscal 2010 as compared to the end of the prior fiscal year.Going forward, we believe that our primary focus must be on positioning each of our restaurant concepts to increase guest counts, sales, and profitability.As discussed below, several initiatives are underway to increase guest frequency and improve the guest experience.In addition, organizational changes were made during fiscal 2010 that are expected to reduce our general and administrative costs going forward. At our O’Charley’s restaurants, we have conducted market research over the past year to better understand the perceptions of the brand.Based upon this research, we believe that many guests no longer perceive O’Charley’s to have better food and service than our competitors, causing many of them to leave the brand or reduce their frequency of visits.We also learned that many of our formerly loyal guests have a strong attachment to the brand.In response, we have a series of initiatives underway to build upon the brand’s existing strengths by simplifying the menu and improving the quality of every menu item while actively working with our new advertising agency to evolve from a retail-value message to a brand-value message. Our turnaround is a multi-step process.First we must provide a compelling value as an incentive for lapsed guests to come back to our restaurants, and new guests to try us for the first time.We saw some favorable results in 2010 through our re-introduction of “Two Meals for $14.99” combined with value-priced beverage and appetizer choices, and an opportunity for customers to complete their meal with soup or salad and a dessert for $2.99.In addition, while same stores sales at the O’Charley’s brand did not increase during the year, we saw improved same-store sales during the final two fiscal quarters of 2010.We also began our re-training and re-certification program with our restaurant management teams to improve service and execution to convert new and returning guests into loyal O’Charley’s guests.To support our repositioning efforts, during the latter part of 2010 we selected a new advertising agency that we believe will provide creative thinking and a fresh approach to our marketing and advertising efforts. We expect the turnaround in guest perceptions of O’Charley’s to be gradual.In the short term, we plan to drive sales by continuing to focus on value with attractively-priced entrées, appetizers and cocktails, while we introduce new menu items at higher price points with higher margins. At our Ninety Nine restaurants, we continue to focus on our core guests, who we believe appreciate a friendly environment that offers generous portions of high-quality traditional fare at moderate prices.Our “Nine Real-Sized Entrées for $9.99” continues to prove popular with our guests, and we plan to continue to refresh the nine menu items over time.This offering is now featured in the regular menu rather than as a menu insert as previously placed.This approach is yielding favorable results as same store sales during the final two fiscal quarters of 2010 were positive. At our Stoney River restaurants, in order to provide increased brand relevance to our guests, we have reduced prices on certain menu items, added new menu items and added more affordable choices to our wine list while continuing to offer our signature favorite menu items and outstanding guest service.We completed the roll out of these repositioning elements last year and are now focused on refreshing our menu choices as well as bringing Stoney River’s cost structure in line with the lower check average.Our guests continue to respond favorably as the fourth fiscal quarter of 2010 was our sixth consecutive quarter of improved operating margins.In addition, subsequent to our fiscal 2010 year-end we announced the hiring of Fred Thimm as the concept president for Stoney River.Mr. Thimm has extensive experience in the upscale casual and fine-dining market, most notably as president and chief operating officer of The Palm restaurants. Fiscal years end on the last Sunday of the calendar year. Fiscal years 2010, 2009 and 2008 each consisted of 52 weeks. We have one reportable segment. 22 Following is an explanation of certain items in our consolidated statements of operations: Revenues consist primarily of company-operated restaurant sales and, to a lesser extent, joint venture, royalty and franchise revenue. Restaurant sales include food and beverage sales and are net of applicable state and local sales taxes and discounts. Franchise revenue and other revenue consist of development fees, royalties on sales by franchised units, and royalties on sales of branded food items, particularly salad dressings. Our development fees are between $25,000 and $50,000 per restaurant. The development fees are recognized during the reporting period in which the developed restaurant begins operation. The royalties are recognized as revenue in the period corresponding to the franchisees’ sales. Cost of Food and Beverage primarily consists of the costs of beef, poultry, seafood, and alcoholic and non-alcoholic beverages net of vendor discounts and rebates. The three most significant commodities that may affect our cost of food and beverage are beef, poultry, and seafood which accounted for approximately 25 percent, 10 percent and 11 percent, respectively, of our overall cost of food and beverage in fiscal 2010. Generally, temporary increases in these costs are not passed on to guests; however, in the past, we have adjusted menu prices to compensate for increased costs of a more permanent nature. Payroll and Benefits include payroll and related costs and expenses directly relating to restaurant level activities, including restaurant management salaries, bonuses, share-based compensation, 401(k) contribution match, hourly wages for restaurant level team members, payroll taxes, workers’ compensation, various health, life and dental insurance programs, vacation expense and sick pay. We have various incentive plans that compensate restaurant management for achieving certain restaurant level financial targets and performance goals. Restaurant Operating Costs include occupancy and other expenses at the restaurant level, except property and equipment depreciation and amortization. In addition to occupancy costs, supplies, straight-line rent, supervisory salaries, bonuses, share-based compensation, 401(k) and deferred compensation match for multi-unit operational employees, and related expenses, management training salaries, general liability and property insurance, property taxes, utilities, repairs and maintenance, outside services and credit card fees account for the major expenses in this category. Advertising and Marketing Expenses include all advertising and marketing-related expenses for the various programs that we utilize to promote traffic and brand recognition for our three restaurant concepts. This category also includes the administrative costs of our marketing departments. We expense advertising and marketing costs in the year incurred, except for certain advertising production costs that are initially capitalized and subsequently expensed the first time the advertising takes place. General and Administrative Expenses include the costs of the administrative functions that support the existing restaurant base and provide the infrastructure for future growth. Executive management and support staff salaries, bonuses, share-based compensation, 401(k) and deferred compensation match for support employees, benefits, and related expenses, data processing, legal and accounting expenses, changes in the liabilities associated with our non-qualified deferred compensation plan, and office expenses account for the major expenses in this category. This category also includes all recruiting, relocation and most severance-related expenses.Severance costs associated with the 2010 restaurant closures and the 2009 sale of the Ninety Nine distribution operations are included in the “Impairment, disposal and restructuring charges, net” line. Depreciation and Amortization, Property and Equipment primarily includes depreciation on property and equipment calculated on a straight-line basis over the estimated useful lives of the respective assets or the lease term plus one renewal term for leasehold improvements, if shorter. Based on the size of the investment that we make, the economic penalty incurred by discontinuing use of the leased facility, our historical experience with respect to the length of time a restaurant operates at a specific location, and leases that typically have multiple five-year renewal options that are exercised entirely at our discretion, we have concluded that one five-year renewal option is reasonably assured. During fiscal 2008, this also included accelerated depreciation expenses taken on assets to be disposed of during our re-branding activities. Impairment, Disposal and Restructuring Charges, net includes asset impairments, either operating or held for sale, severance and other exit costs for closed locations, asset disposals, gains and losses incurred upon the sale of assets, and to a lesser extent, various costs associated with restructuring our supply chain. Impairment charges are taken for land, buildings and equipment and certain other assets whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of the assets to the future undiscounted net cash flows expected to be generated by the assets.The impairment to be recognized is measured by the amount by which the carrying amount of the asset exceeds the fair value of the asset based upon the future highest and best use of the impaired asset. Impairment charges for assets that are held for sale represents the difference between their current book value and the estimated net sales proceeds. Disposal charges include the costs incurred to prepare the asset or assets for sale, including repair and maintenance; clean up costs; broker commissions; and independent appraisals. Gains and/or losses associated with the sale of assets are also included in this category. We evaluate restaurant closures for potential disclosure as discontinued operations based on an assessment of quantitative and qualitative factors, including the nature of the closure, potential for revenue migration to other company-operated and franchised restaurants, planned market development in the area of the closed restaurant, costs shared with open locations, and the significance of the impact on the related consolidated financial statement line items. Goodwill Impairment represents the impairment in 2008 associated with goodwill as events and circumstances resulted in a carrying value in excess of fair value. Pre-opening Costs represent costs associated with our store opening teams, as well as other costs associated with opening a new restaurant. These costs are expensed as incurred. These costs also include straight-line rent related to leased properties from the period of time between when we have waived any contingencies regarding use of the leased property and the date on which the restaurant opens. The amount of pre-opening costs incurred in any one period includes costs incurred during the period for restaurants opened and under development. Our pre-opening costs may vary significantly from period to period primarily due to the timing of restaurant development and openings.Pre-opening costs were not material in 2010 and are not expected to be material in 2011 due to curtailment of development activity. Pre-opening costs also include training, supply, and other incremental costs necessary to prepare for the re-opening of an existing restaurant as part of re-branding or re-modeling initiatives. 23 Interest Expense, net represents the sum of the following:interest on our 9% senior subordinated notes due 2013 (the “Notes”); interest and fees associated with our credit facility; amortization of prepaid interest and finance charges; impact of the interest rate swaps that were terminated in December 2008; amortization of the swap exit payment; changes in the value of the assets associated with our non-qualified deferred compensation plan resulting from gains and losses in the underlying funds; and interest on capital lease obligations. Income Tax (Benefit) Expense represents the provision for income taxes, including the impact of permanent tax differences and valuation allowances on our income tax provision. Loss from Discontinued Operations, Net includes the operating results of closed locations classified as discontinued operations and impairment, disposal and exit costs related to these restaurants, net of income taxes.Impairment charges are taken for land, buildings and equipment and certain other assets upon closing and are measured by the amount by which the carrying amount of the asset exceeds the fair value of the asset based upon the future highest and best use of the impaired asset.Exit costs represent activities necessary to close the restaurant, including termination benefits such as severance, contract termination costs, and contract costs that will remain without future economic benefit, such as operating leases.Remaining operating lease obligations are reduced by estimated sublease rentals that could be reasonably obtained. 24 Results of Operations The following information should be read in conjunction with our consolidated financial statements and the related notes. The following table reflects our operating results for fiscal years 2010, 2009, and 2008 as a percentage of total revenues unless otherwise indicated. All fiscal years were comprised of 52 weeks. Fiscal years 2009 and 2008 have been adjusted to reflect the discontinued operations of certain restaurant locations closed during 2010. Revenues: Restaurant sales % % % Franchise and other revenue % % % Costs and Expenses: Cost of restaurant sales: (1) Cost of food and beverage % % % Payroll and benefits Restaurant operating costs Cost of restaurant sales, exclusive of depreciation and amortization shown separately below Advertising and marketing expenses General and administrative expenses Depreciation and amortization ofproperty and equipment Impairment, disposal, and restructuring charges, net Goodwill impairment — — Pre-opening costs — (Loss) Income from Operations ) ) Other Expense: Interest expense, net Loss from Continuing Operations Before Income Taxes ) ) ) Income Tax (Benefit) Expense ) Loss from Continuing Operations ) ) ) Loss from Discontinued Operations, net ) ) ) Net Loss )% )% )% Shown as a percentage of restaurant sales. 25 The following information should be read in conjunction with our consolidated financial statements and the related notes. The following table reflects the margin performance of each of our concepts for fiscal years 2010, 2009, and 2008 as a percentage of restaurant sales for each respective concept.All fiscal years were comprised of 52 weeks. Fiscal years 2009 and 2008 have been adjusted to reflect the discontinued operations of certain restaurant locations closed during 2010. O’Charley’s Concept: (1) Restaurant Sales: $ $ $ Cost and expenses (2) Cost of food and beverage % % % Payroll and benefits % % % Restaurant operating costs (3) % % % Costs of restaurant sales, exclusive of depreciation and amortization % % % Ninety Nine Concept: Restaurant Sales: $ $ $ Cost and expenses (2) Cost of food and beverage % % % Payroll and benefits % % % Restaurant operating costs (3) % % % Costs of restaurant sales, exclusive of depreciation and amortization % % % Stoney River Concept: Restaurant Sales: $ $ $ Cost and expenses (2) Cost of food and beverage % % % Payroll and benefits % % % Restaurant operating costs (3) % % % Costs of restaurant sales, exclusive of depreciation and amortization % % % (1)Includes revenue from O’Charley’s joint venture operations of $5.4 million and $7.8 million for fiscal years 2009 and 2008, respectively, and associated costs and expenses, but excludes revenue from franchised restaurants. During 2009, we acquired the remaining interests of both our joint venture operations. (2)Shown as a percentage of restaurant sales. (3)Includes rent, where 100 percent of the Ninety Nine restaurant locations are leased compared to 57 percent of O’Charley’s restaurant locations and 73 percent of Stoney River restaurant locations. 26 The following tables set forth certain unaudited financial and other restaurant data relating to company-owned restaurants, unless otherwise specified. All fiscal years were comprised of 52 weeks and include the operations of certain restaurant locations closed during 2010 which are classified as discontinued operations in the accompanying financial statements. Number of Restaurants: O’Charley’s Restaurants: (1) In operation, beginning of year Restaurants opened/acquired (2) — 3 4 Restaurants closed ) — (1 ) In operation, end of year Ninety Nine Restaurants: In operation, beginning of year Restaurants opened — 1 2 Restaurants closed ) (1 ) (1 ) In operation, end of year Stoney River Restaurants (3): In operation, beginning of year 11 11 10 Restaurants opened — 1 1 Restaurants closed — (1 ) — In operation, end of year 11 11 11 Franchise / Joint Venture Restaurants (O’Charley’s): In operation, beginning of year 10 12 11 Restaurants opened — 2 1 Restaurants closed/ acquired (2) (1 ) (4 ) — In operation, end of year 9 10 12 Average Weekly Sales per Store: O’Charley’s $ $ $ Ninety Nine Stoney River Decrease in Same Store Sales (4): O’Charley’s )% )% )% Ninety Nine )% )% )% Stoney River )% )% )% (Decrease) Increase in Same Store Guest Visits (4): O’Charley’s )% )% )% Ninety Nine )% )% )% Stoney River % )% )% (Decrease) Increase in Same Store Average Check per Guest (4): O’Charley’s )% )% % Ninety Nine % )% % Stoney River )% )% % Average Check per Guest (5): O’Charley’s $ $ $ Ninety Nine Stoney River “O’Charley’s Restaurants” refers to O’Charley’s company-owned restaurants only. Represents the acquisition of the remaining ownership interests in our Wi-Tenn Restaurants, LLC joint venture on June 2, 2009 and JFC Enterprises, LLC joint venture on September 28, 2009. Subsequent to the end of 2010, one Stoney River restaurant was closed and the lease for the property was not renewed. When computing same store sales, guest visits and average check per guest, restaurants open for at least 78 weeks are compared from period to period for company-owned restaurants. The average check per guest is computed using all restaurants open during the year. 27 Fiscal Year 2010 Compared with Fiscal Year 2009 Overview The comparison between our financial results in 2010 and our financial results in 2009 was impacted by a number of developments. We continued to experience declines in same store sales and average weekly sales at each of our concepts due to the economic environment, however same store sales trends improved in the second half of fiscal 2010 as compared to the prior year period.During fiscal 2010, we closed 24 restaurants, of which nine are considered discontinued operations, and incurred impairment, disposal and restructuring charges of $20.9 million, of which $5.9 million is included in loss from discontinued operations, net on our consolidated statement of operations. The following discussion on year over year results pertains only to those locations included in our continuing operations. Revenues During fiscal 2010, total revenues decreased $36.2 million, or 4.2 percent, to $830.1 million from $866.3 million in 2009. In 2010, average check and same-store guest visits decreased at O’Charley’s and Ninety Nine; and average check decreased and same-store guest visits increased at Stoney River. We believe these decreases in average check and same store guest visits are due primarily to weak consumer demand caused by the current economic environment. As consumers became more value conscious, we offered a greater variety of lower priced menu options and discounts. Restaurant sales for O’Charley’s decreased $29.7 million, or 5.3 percent, to $529.2 million during fiscal 2010, reflecting a decline in same-store sales of 4.9 percent and the closure of ten restaurants since the beginning of the fiscal year. The closure of the ten restaurants reduced sales in the current year by $2.2 million. The same-store sales decrease of 4.9 percent was the result of a 3.4 percent decrease in average check and a 1.6 percent decrease in guest counts.The 3.4 percent decrease in average check reduced sales by $18.2 million compared to the prior-year period, while the 1.6 percent decrease in guest counts decreased sales by $8.8 million compared to the prior-year period. Restaurant sales for Ninety Nine decreased $7.6 million, or 2.8 percent, to $265.9 million during fiscal 2010, reflecting a decline in same-store sales of 1.5 percent, and the closing of five restaurants since the beginning of the fiscal year. The closure of the five restaurants reduced sales in the current year by $3.8 million. The same-store sales decrease of 1.5 percent was the result of a 1.6 percent decrease in guest counts partly offset by a 0.1 percent increase in average check. The 1.6 percent decrease in guest counts reduced sales by $4.4 million compared to the prior-year period, while the 0.1 percent increase in average check increased sales by $0.2 million compared to the prior-year period. Restaurant sales for Stoney River Legendary Steaks increased $1.0 million, or 3.0 percent, to $33.9 million during fiscal 2010. Same-store sales decreased 1.5 percent. The same-store sales decrease of 1.5 percent was the result of a 10.2 percent decrease in average check partly offset by a 9.8 percent increase in guest counts. The 10.2 percent decrease in average check decreased sales by $3.4 million compared to the prior-year period, while the 9.8 percent increase in guest counts increased sales by $2.9 million compared to the prior-year period. The reduction due to the same-store sales decrease was offset by the 2010 comparative net sales increase resulting from the timing of 2009 store openings and closures. Cost of Food and Beverage During fiscal 2010, our cost of food and beverage was $247.6 million, or 29.9 percent of restaurant sales, compared with $252.2 million, or 29.1 percent of restaurant sales, in the same prior-year period. A number of factors contributed to this $4.6 million decrease in food and beverage costs. In addition to changes in trends in consumer behavior, we routinely adjust our product offerings, pricing, and promotional incentives among other factors that collectively comprise our product mix during any given period. During the year, we believe the changes to our product mix increased our cost of food and beverage by approximately $10.5 million. This increase was partly offset by a $10.6 million decrease in cost of food and beverage attributable to our decline in sales and a $4.5 million decrease attributed to a reduction in our commodity costs for beef and wheat, partly offset by increase in costs for seafood. Payroll and Benefits During fiscal 2010, payroll and benefits were $293.6 million, or 35.4 percent of restaurant sales, compared to $305.4 million, or 35.3 percent of restaurant sales, in 2009.Payroll and benefit costs as a percentage of restaurant sales was essentially flat when compared to fiscal 2009 due to the de-leveraging impact of lower average weekly sales offset by net reductions in other payroll and benefits costs.The $11.7 million year-over-year decline is due primarily to lower payroll of $4.9 million due primarily to lower sales, reduced bonus expense of $4.2 million due to our operating performance, a reduction in payroll taxes of $2.1 million primarily related from adoption of the Hiring Incentives to Restore Employment (“HIRE”) Act, and reduced insurance costs of $1.3 million, partly offset by an increased investment in training of $0.9 million, reflecting our retraining and certification efforts. The HIRE Act was not extended to fiscal 2011, therefore, we do not expect continued reductions in payroll taxes. Restaurant Operating Costs During fiscal 2010, restaurant operating costs were $175.0 million, or 21.1 percent of restaurant sales, compared to $171.9 million, or 19.9 percent of restaurant sales, in 2009.The $3.1 million year-over-year increase is due primarily to a $1.2 million increase to repair and maintenance costs and a $1.0 millionan increase in our general liability cost due to claims experience. Advertising and Marketing Expenses During fiscal 2010, advertising and marketing expenditures were $34.7 million, or 4.2 percent of total revenues, compared to $32.2 million, or 3.7 percent of total revenues, in 2009.The $2.5 million year-over-year increase is due to increased investment in television, radio, and print media in our efforts to support our value offerings and message. 28 General and Administrative Expenses During fiscal 2010, general and administrative expenses were $39.5 million, or 4.8 percent of total revenues, compared to $38.3 million in 2009, or 4.4 percent of total revenues in 2009. This net 40 basis point increase in general and administrative expenses is due to the de-leveraging impact of lower sales and $3.4 million of severance costs related to management changes and reductions in our support center staff.Excluding this severance charge, fiscal 2010 general and administrative costs were slightly below fiscal 2009 as a percentage of total revenues. Depreciation and Amortization Depreciation and amortization expense was $42.1 million, or 5.1 percent of total revenues, as compared to $46.5 million, or 5.4 percent of total revenues, in 2009.This reduction in depreciation is primarily due to lower carrying values of assets following restaurant impairment charges recognized in the current and prior-year periods. Impairment, disposal and restructuring charges, net Impairment, disposal and restructuring charges, net were $15.0 million, or 1.8 percent of revenues, in 2010, compared to $8.4 million, or 1.0 percent of revenues, in 2009. Included in 2010 are impairment charges of $11.5 million for 16 O’Charley’s restaurants, seven Ninety Nine restaurants and three surplus properties. Also included is $3.2 million for exit and disposal costs relating to restaurant and other facility closures. The remaining $0.3 million relates to other net losses on asset disposals.Included in 2009 are impairment charges of $7.7 million on eight O’Charley’s restaurants, six Ninety Nine restaurants and two Stoney River restaurants. The remaining $0.7 million charge relates to restructuring costs related to the closing of our Bellingham, MA distribution facility and the sale of a non-core asset. Pre-opening Costs Pre-opening costs during fiscal 2010 were insignificant compared to $0.6 million during fiscal 2009. This decrease in pre-opening costs was the result of no new restaurant development during the fiscal year. Interest Expense, net Our net interest expense was $11.8 million, or 1.4 percent of total revenues, in 2010, as compared to $11.6 million, or 1.3 percent of total revenues, in 2009. This $0.2 million increase is due to charges associated with changes in the value of deferred compensation balances, partly offset by reduced levels of debt. Income Taxes For 2010 we have recorded income tax benefit of $1.8 million, compared with $2.3 million of tax expense in the prior year.Our tax benefit includes only the portion associated with continuing operations. This reflects a rate of 6.3 percent applied against our full year pretax loss, adjusting for changes in deferred tax assets and liabilities and changes in accruals for uncertain tax positions. Loss from Discontinued Operations, Net During fiscal 2010, we recorded a $7.6 million loss from discontinued operations, net of taxes, compared to a loss of $4.2 million in 2009. During fiscal 2010, we closed nine restaurants that were treated as discontinued operations. Asset impairment charges related to these closed restaurants were $4.8 million and exit and disposal costs were $1.1 million, primarily severance and the present value of future lease obligations, net of expected sublease income. In addition, these restaurants had a combined net loss from operations of $1.7 million during fiscal 2010. During fiscal 2009, we recorded a $4.2 million loss from discontinued operations, net of taxes, which included $2.9 million from asset impairments and a $1.3 million net loss from operations related to the nine restaurants closed in 2010. 29 Fiscal Year 2009 Compared with Fiscal Year 2008 Overview The comparison between our financial results in 2009 and our financial results in 2008 was impacted by a number of developments in such years. We continued to experience declines in same store sales and average weekly sales at each of our concepts due to the economic environment during fiscal 2009. During fiscal 2009, there were impairment, disposal and restructuring charges of $8.4 million and charges of $6.5 million of additional valuation allowances against our deferred tax assets. During fiscal 2008, there were goodwill impairment charges of $93.7 million, charges of $61.6 million to establish a valuation allowance against our deferred tax assets and $12.8 million of impairment, disposal and restructuring charges. The following discussion on year over year results pertains only to those locations included in our continuing operations. Revenues The economic environment negatively impacted our sales and guest counts in 2009.During fiscal 2009, total revenues decreased $48.4 million, or 5.3 percent, to $866.3 million from $914.7 million in 2008. In 2009, average check and guest visits decreased at all of our concepts. We believe that the decrease in guest counts and average weekly check was due primarily to weak consumer demand caused by the current economic environment. As consumers became more value conscious, we offered a greater variety of lower priced menu options and discounts. We opened two company-owned restaurants and closed two company-owned restaurants during fiscal 2009. Restaurant sales for O’Charley’s decreased $27.9 million, or 4.8 percent, to $558.9 million during fiscal 2009, reflecting a decline in same-store sales of 5.8 percent. The same-store sales decrease of 5.8 percent was the result of a 4.8 percent decrease in guest counts and a 1.1 percent decrease in average check.The 4.8 percent decrease in guest counts reduced sales by $28.0 million compared to the prior-year period, while the 1.1 percent decrease in average check decreased sales by $5.9 million compared to the prior-year period.This decrease in sales was partly offset by $5.8 million attributed to the net impact from the timing of store openings and closures during fiscal 2008 and 2009. Restaurant sales for Ninety Nine decreased $16.6 million, or 5.7 percent, to $273.5 million during fiscal 2009, reflecting a decrease in same-store sales of 6.8 percent.The same-store sales decrease of 6.8 percent was the result of a 2.2 percent decrease in average check and a 4.7 percent decrease in guest counts. The 2.2 percent decrease in average check decreased sales by $6.2 million compared to the prior-year period, while the 4.7 percent decrease in guest counts reduced sales by $13.8 million compared to the prior-year period. This decrease in sales was partly offset by $3.3 million attributed to the net impact from the timing of store openings and closures during fiscal 2008 and 2009. Restaurant sales for Stoney River Legendary Steaks decreased $4.1 million, or 11.1 percent, to $32.9 million during fiscal 2009, reflecting a same-store sales decrease of 16.4 percent. The same-store sales decrease of 16.4 percent was the result of a 4.7 percent decrease in guest counts and a 12.3 percent decrease in average check. The 4.7 percent decrease in guest counts decreased sales by $1.7 million compared to the prior-year period, while the 12.3 percent decrease in average check reduced sales by $4.1 million compared to the prior-year period. This decrease in sales was partly offset by $1.9 million attributed to the net impact from the timing of store openings and closures during fiscal 2008 and 2009. Cost of Food and Beverage During fiscal 2009, our cost of food and beverage was $252.2 million, or 29.1 percent of restaurant sales, compared with $270.9 million, or 29.6 percent of restaurant sales, in the same prior-year period. A number of factors contributed to this $18.7 million decrease in food and beverage costs. In addition to changes and trends in consumer behavior, we routinely adjust our product offerings, pricing and promotional incentives among other factors that collectively comprise our product mix during any given period. During fiscal 2009, we believe the change to our product mix increased our cost of food and beverage by approximately $1.0 million. This increase was partly offset by $14.4 million decrease in costs of food and beverage attributable to our decline in sales and a $5.3 million decrease attributed to a reduction in our commodity costs for beef, dairy and cheese, partly offset by an increase in costs for poultry. Payroll and Benefits During fiscal 2009, payroll and benefits were $305.4 million, or 35.3 percent of restaurant sales, compared to $319.3 million, or 34.9 percent of restaurant sales in 2008.The increase in payroll and benefit costs as a percentage of restaurant sales was due to the de-leveraging impact of lower average weekly sales of 90 basis points, partially offset by the positive impact of our labor cost management system, reduced turnover resulting in lower training expense, and reduction in the cost of our employee benefit plans of 50 basis points. Restaurant Operating Costs During fiscal 2009, restaurant operating costs were $171.9 million, or 19.9 percent of restaurant sales, compared to $184.4 million, or 20.2 percent of restaurant sales in 2008.Reductions in general liability insurance expense, employee procurement and training costs due to reduced levels of employee turnover, as well as reductions in our utility costs, resulted in a 60 basis point improvement as a percentage of restaurant sales. This improvement was partly offset by the de-leveraging impact of reduced sales on rent and other fixed costs of 40 basis points. Advertising and Marketing Expenses During fiscal 2009, advertising and marketing expenditures were $32.2 million, or 3.7 percent of total revenues, compared to $33.8 million, or 3.7 percent of total revenues in 2008. Advertising and marketing expenditures, as a percent of total revenues, were essentially flat over the prior year. 30 General and Administrative Expenses General and administrative expenses decreased 13.4 percent to $38.3 million in 2009 from $44.3 million in 2008, and as a percentage of total revenues, decreased to 4.4 percent from 4.8 percent in the prior-year. This net 40 basis point decrease in general and administrative expenses is the result of the reduction in support staffing late in 2008, a company-wide salary freeze implemented at the end of fiscal 2008, and other reductions in spending of 60 basis points, partly offset by increases in the value of deferred compensation from investment performance of the participant’s self-directed accounts of 20 basis points. Depreciation and Amortization Depreciation and amortization expense was $46.5 million or 5.4 percent of total revenues, as compared to $49.5 million, or 5.4 percent of total revenues, in 2008.This reduction in expense is primarily due to lower carrying values of assets following restaurant impairments charges recognized in the prior year, as well as reduced capital expenditures compared to the prior year. Impairment, disposal and restructuring charges, net Impairment, disposal and restructuring charges, net were $8.4 million or 1.0 percent of revenue in 2009, compared to $12.8 million or 1.4 percent of revenue in 2008.Included in 2009 are impairment charges of $7.7 million on eight O’Charley’s restaurants, six Ninety Nine restaurants and two Stoney River restaurants. The remaining $0.7 million charge relates to restructuring costs related to the closing of our Bellingham, MA distribution facility and the sale of a non-core asset. Included in 2008 are impairment charges of $12.6 million on five O’Charley’s restaurants, eight Ninety Nine restaurants and two Stoney River restaurants. In addition, we sold our airplane and incurred other immaterial charges. This impairment charge was partially offset by net gains on disposal of assets of $0.4 million. Goodwill Impairment Due to the negative economic environment, the declining financial performance of other casual-dining restaurant companies, as well as lower sales and higher commodity costs during fiscal 2008, we believed the goodwill related to the acquisitions of the Ninety Nine and Stoney River restaurants had indicators of impairment. Therefore, during 2008, we tested for and recorded a goodwill impairment charge of $93.1 million related to our Ninety Nine restaurants and $0.6 million related to our Stoney River restaurants. As a result, all related goodwill was written off in fiscal 2008. Pre-opening Costs During fiscal 2009, our pre-opening costs decreased $3.1 million to $0.6 million, or 0.1 percent of total revenues, compared with $3.7 million, or 0.4 percent of total revenues, in 2008. This decrease in pre-opening costs was the result of fewer new restaurant openings and the suspension of our re-branding initiatives.During fiscal 2009 we opened one new Ninety Nine restaurant and one new Stoney River restaurant and closed one Ninety Nine and one Stoney River restaurant. Interest Expense, net Our net interest expense was $11.6 million or 1.3 percent of total revenues in 2009, as compared to $15.0 million, or 1.6 percent of total revenues in 2008. This 30 basis point improvement is primarily due to an approximate 40 basis point increase in earnings in the value of deferred compensation related to investment performance of the participant’s self-directed accounts, offset by the net reduction in interest income from swap arrangements which ended in fiscal 2008. During fiscal 2009, we paid off our revolver balance of $23.8 million, paid down our capital lease obligations by $6.3 million, and paid down other borrowings by approximately $0.4 million. Income Taxes For fiscal 2009, we recorded income tax expense of $2.3 million, compared with $15.1 million of tax expense in fiscal 2008. Our tax expense includes only the portion associated with continuing operations. The effective tax rate for 2009 is unusually high due to tax expense exceeding the pretax loss. In addition, the impact of having tax expense on a pretax loss produces a negative rate consistent with the prior year. Tax expense is primarily attributable to state taxes, disallowed stock compensation expense and the change in valuation allowance, offset by tax credits. Loss from Discontinued Operations, Net During fiscal 2010, we closed nine restaurants that were treated as discontinued operations. During fiscal 2009, we recorded a $4.2 million loss from discontinued operations, net of taxes, compared to a loss of $5.0 million during fiscal 2008. During fiscal 2009, we recorded asset impairment charges of $2.9 million and a $1.3 million net loss from operations related to these nine restaurants. During fiscal 2008, we recorded asset impairment charges of $4.2 million and a $0.8 million net loss from operations related to these nine restaurants. 31 Liquidity and Capital Resources Our primary sources of capital have historically been cash provided by operations, borrowings under our credit facilities and capital leases. Our principal capital needs have historically arisen from property and equipment additions, acquisitions, and payments on long-term debt and capitalized lease obligations.In addition, we lease a substantial number of our restaurants under operating leases and have substantial operating lease obligations. Like many restaurant companies, our working capital has historically had current liabilities in excess of current assets due to collection of our sales being received in four days or less while our typical accounts payable turnover, excluding food invoices, averages thirty days.We do not believe this indicates a lack of liquidity.We have slowed our restaurant development in recent years in order to focus on improving the performance of our existing restaurants and reducing our debt.As a result of these reductions in investment, our cash balances have increased, at December 26, 2010 and December 27, 2009, and our working capital deficit has decreased by $18.2 million since the end of fiscal 2008.We did not open any company owned restaurants at any of our concepts in 2010 and we have no plans to develop any new restaurants in 2011. The following table presents a summary of our cash flows for the last three years (in thousands): Net cash provided by operating activities $ $ $ Net cash used in investing activities ) ) ) Net cash used in financing activities ) ) ) Net increase (decrease) in cash and cash equivalents $ $ $ ) Net cash provided by operating activities decreased in 2010 from 2009 by approximately 26 percent or $12.7 million.This reduction in net cash provided by operating activities is due to a $19.9 million reduction in net earnings, after adjusting for non-cash charges, partly offset by a $7.2 million net increase in the change in working capital and other long-term assets and liabilities over the prior year.The $7.2 million increase is primarily due to partly offsetting changes in accounts payable and inventory.The change in accounts payable is primarily due to the large reduction in payables in 2009 due to reductions to credit balances with certain financial institutions, the outsourcing of our Bellingham, Massachusetts distribution operations during 2009, and lower construction payables due to less construction activity at the end of 2009 as compared to 2008.Partly offsetting the changes in accounts payable were changes in inventory due to the 2009 phase out of our Bellingham, Massachusetts distribution operations and the use of inventory resulting from previous buying opportunities. Net cash provided by operating activities decreased in 2009 from 2008 by approximately 11 percent or $5.9 million, from $54.3 million to $48.4 million. This reduction in net cash provided by operating activities is due to a $3.7 million reduction in net earnings, after adjusting for non-cash charges, and a $2.2 million net reduction in the change in working capital and other long-term assets and liabilities over the prior year. The $2.2 million is primarily due to partly offsetting changes in accounts payable and inventory. Accounts payable decreased due to reductions to credit balances with certain financial institutions, the outsourcing of our Bellingham, Massachusetts distribution operations during 2009, and lower construction payables due to less construction activity at the end of 2009 as compared to 2008. Partly offsetting accounts payables were reductions in inventory due to the phase out of our Bellingham, Massachusetts distribution operations and the use of inventory resulting from 2008 buying opportunities. We believe that our various sources of capital, including cash flow from operating activities, availability under our credit facility, and the ability to acquire additional financing, are adequate to fund our capital requirements for at least the next twelve months.As of the end of fiscal year 2008, the balances on our revolving credit facility and capital lease obligations were $23.8 million and $9.7 million, respectively.As of the end of fiscal 2009, there were no amounts outstanding on our revolving credit facility and $3.4 million outstanding on our capital lease obligations. As of the end of fiscal 2010, there were no amounts outstanding on our revolving credit facility and $1.4 million outstanding on our capital lease obligations. We do not expect to rely on our credit facility as a significant source of funds during fiscal year 2011. On January 26, 2010, we amended our credit agreement to enhance our financial flexibility.The maximum borrowing capacity was reduced from $83 million (which was already scheduled to be reduced to $65 million on April 18, 2010) to $45 million.The maximum adjusted leverage ratio was reduced from 5.50 to 5.25.The definitions of adjusted leverage ratio and senior secured ratio were changed, and the limit on expansion capital expenditures is 15 percent of earnings before interest, taxes, depreciation and amortization (“EBITDA”) in 2010 and 30 percent of EBITDA in subsequent years. Under the amended credit agreement, we are permitted to repurchase our 9% senior subordinated notes due in 2013, subject to certain limitations. The amended credit agreement also reduced the number of our company-owned restaurants subject to collateral mortgages from 88 to 47. The amended credit agreement also “reset” the restricted payments basket for dividends and bond repurchases, however, such payments are currently restricted by the bond indenture governing our 9% senior subordinated notes due in 2013. The amended credit agreement also permits sale-leaseback transactions, subject to certain limitations.In the event of a disruption or cessation of operations by one or more participants in our credit facility, rendering them unable to fund their portion of any credit facility drawings, we believe that the available capacity from the other banks in the credit facility would be sufficient to permit us to continue meeting our current obligations and funding our operating activities. As of December 26, 2010, the Company was in compliance with all covenants included in the amended credit agreement. We have four separate lease agreements that cover an aggregate of 30 of our Ninety Nine restaurants, each of which contains a fixed charge covenant calculation. Each of the four restaurant groups are subject to an annual fixed charge coverage ratio of 1.50 to 1.00. Each of these lease agreements were in compliance with this covenant as of the end of fiscal 2010. 32 In 2010, 2009 and 2008, net cash flows used by investing activities included capital expenditures incurred principally for improvements to existing restaurants and improvements in our information systems. We did not finance any capital expenditures during 2010.Capital expenditures for 2010, 2009 and 2008, excluding new computer equipment financed through capital lease obligations in 2008, were as follows: (in thousands) New restaurant capital expenditures $ — $ $ Re-model capital expenditures Other capital expenditures Total capital expenditures $ $ $ We project capital expenditures of between $15 million and $17 million for fiscal 2011. During fiscal 2010, net cash used in financing activities was $13.6 million primarily related to the repurchase of $9.8 million of our Senior Notes, $2.2 million for capital lease and other debt payments and $1.7 million of debt issuance costs related to our Third Amended and Restated Credit Agreement entered into during the first fiscal quarter of 2010.During fiscal 2009, net cash used in financing activities was $26.7 million primarily related to the payoff of our revolving credit balance of $23.8 million and capital lease and other debt payments of $6.7 million, partly offset by payments from the counterparties of our swap agreements to exit the agreement in exchange for $3.5 million.During fiscal 2008, net cash used in financing activities was $14.4 million primarily related to the repurchase of shares of our common stock for $24.8 million, capital lease and other debt payments of $9.5 million and dividend payments of $3.9 million, partly offset by drawings on our credit facility of $23.8 million. Contractual Obligations and Commercial Commitments The following tables set forth our contractual obligations and commercial commitments at December 26, 2010 (in thousands): Payments Due by Period Less More than Than Contractual Obligation Total 1 Yr 1-3 Yrs 3-5 Yrs 5 Years Long-term debt, excludingcredit facility $ — $ — Long-term debt interest (1) — — Capitalized lease obligations — — — Operating leases Uncertain tax positions — Unconditional purchase obligations (2) — Total contractual obligations $ Amount of Commitment Expiration per Period Less More than Than Other Commercial Commitments Total 1 Yr 1-3 Yrs 3-5 Yrs 5 Years Line of credit (3) $ — $ — $ — $ — $ — This interest primarily relates to $115.2 million in outstanding principal amount of senior subordinated notes with stated interest rate of 9 percent. These purchase obligations are primarily food obligations with fixed commitments in regards to the time period of the contract with annual price adjustments that can fluctuate and a fixed beverage contract with an annual price adjustment. In situations where the price is based on market prices, we use the existing market prices at December 26, 2010 to determine the amount of the obligation. Total unconditional purchase obligations shown are based on variable pricing that is adjusted annually. The Company has a $45 million line of credit at December 26, 2010.At December 26, 2010, we had no amounts outstanding on this credit facility.We had $12.5 million of outstanding letters of credit as of December 26, 2010. As of December 26, 2010, we had $32.5 million of remaining borrowing capacity under our credit facility. 33 Franchise Arrangements On December 30, 2003, we entered into a multi-unit franchise agreement with Meritage Hospitality Group, Inc. (“Meritage”), which currently operates three O’Charley’s restaurants in Michigan.On July 29, 2010, we entered into a termination and release agreement terminating the development agreement with Meritage. Previously paid fees for future development of $125,000 were forfeited by Meritage and recognized as franchise revenue during fiscal 2010. On May 18, 2005, we entered into a development agreement with O’Candall Group, Inc. and Sam Covelli. Under the terms of the agreement, O’Candall Group, Inc. and/or certain of its affiliates have the right to develop and operate up to 50 new O’Charley’s restaurants by November 2013.The development plans focus on the Tampa, Florida, Orlando, Florida, Western Pennsylvania, Northwest West Virginia and Northern Ohio markets.As of December 26, 2010, the O’Candall Group, Inc. operates five O’Charley’s restaurants. The franchising arrangement requires us to provide access to certain contractual arrangements that we have with our vendors in order for the franchisee to benefit from those contracts. The development fees for the franchisee are $50,000 each for the initial restaurants and $25,000 each for the remaining restaurants in each of its five granted areas. The franchisee is also required to pay a franchise fee and marketing fund fee that are based on a percentage of sales. Pursuant to the arrangement, the franchisee was required to pay $500,000 as development fees at the closing of the agreement, which represents a portion of the fees associated with the 50 restaurants agreed upon. The franchisee is required to pay the remaining amount of the development fees to us as each new restaurant opens. No development fees for new restaurant openings were recognized in 2010.The Company recognized income of $100,000 in development fees in 2009 for the opening of two restaurants and $50,000 in development fees for fiscal 2008 related to the opening of a franchised restaurant in each of those fiscal years.The remaining development fees paid have been deferred and will be recognized in income as each restaurant opens. On February 1, 2007, we entered into an Operating Agreement with Delaware North Companies Travel Hospitality Services (“DNC”). Under the terms of the agreement, DNC and/or certain of its affiliates developed and operate one O’Charley’s Restaurant in the Nashville International Airport located in Nashville Tennessee.The Operating Agreement requires us to provide access to certain contractual arrangements that we have with our vendors in order for the franchisee to benefit from those contracts. The fees for the franchisee were $30,000 for the restaurant. The franchisee is also required to pay a franchise fee that is based on a percentage of sales. Critical Accounting Policies We prepare our consolidated financial statements in conformity with U.S. GAAP. The preparation of these financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period (see Note 1 to our consolidated financial statements). Actual results could differ from those estimates. Critical accounting policies are those that management believes are both most important to the portrayal of our financial condition and operating results, and require management’s most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Judgments and uncertainties affecting the application of those policies may result in materially different amounts being reported under different conditions or using different assumptions. We consider the following policies to be most critical in understanding the judgments that are involved in preparing our consolidated financial statements. Our critical accounting policies are as follows: • Lease accounting • Share-based compensation • Property and equipment • Trademarks • Impairment of long-lived assets • Income taxes Lease Accounting Our policy for lease accounting involves recognizing rent on a straight-line basis from the time we are committed to a leased property, which is when all contingencies associated with the delivery of the property by the landlord are taken care of, to the end of the estimated lease term, which may include one or more renewal periods. The useful life over which leasehold improvements are depreciated is the shorter of the estimated useful life or the estimated lease term, which may include one or more renewal periods. We also recognize tenant allowances as a deferred rent liability and amortize them over the estimated lease term, which may include one or more renewal periods. Based upon the size of the investment that we make at a restaurant site, the economic penalty incurred by discontinuing use of the leased facility, our historical experience with respect to the length of time a restaurant operates at a specific location, and leases that typically have multiple five-year renewal options that are exercised entirely at our discretion, we have concluded that one five-year renewal option is reasonably assured. 34 Share-Based Compensation We account for share-based compensation in accordance with FASB ASC 718, “Compensation – Stock Compensation,” (“FASB ASC 718”), requires the measurement and recognition of compensation cost at fair value for all share-based payments including stock options. Share-based compensation for fiscal years 2010, 2009, and 2008 includes compensation expense, recognized over the applicable vesting periods for share-based awards granted prior to these fiscal years, as well as awards granted during these fiscal years. We use the Black-Scholes-Merton option-pricing model to estimate the fair value of stock options on their grant dates. The Black-Scholes-Merton option pricing model requires various assumptions including the risk free rate, the expected term, the expected dividend yield, and the stock price volatility. If any of these assumptions used in the model change, share-based compensation expense may differ in the future from that recorded in the current period. The Company’s policy is to recognize compensation cost for restricted awards with only service conditions and a graded vesting schedule on a straight-line basis over the requisite service period for the entire award. Compensation expense is recognized for only the portion of options and restricted awards that are expected to vest. Therefore, an estimated forfeiture rate derived from historical employee terminations is applied against share-based compensation expense. The forfeiture rate is applied on a straight-line basis over the service (vesting) period for each separately vesting portion of the award as if the award was in-substance, multiple awards. Property and Equipment, net The Company had $320.0 million of property and equipment, net of accumulated depreciation, at December 26, 2010.Our property and equipment are stated at cost and depreciated on a straight-line basis over the following estimated useful lives: building and improvements-30 years; and furniture, fixtures and equipment-3 to 10 years. Leasehold improvements are amortized over the lesser of the asset’s estimated useful life or the expected lease term, inclusive of one renewal period. Equipment under capital leases is amortized to its expected residual value at the end of the lease term. Gains or losses are recognized upon the disposal of property and equipment, and the asset and related accumulated depreciation and amortization are removed from the accounts. Maintenance, repairs and betterments that do not enhance the value of or increase the life of the assets are expensed as incurred. We capitalize all direct external costs associated with obtaining the land, building and equipment for each new restaurant, as well as construction period interest.We also capitalize all direct external costs associated with obtaining the dining room and kitchen equipment, signage and other assets and equipment for each re-branded restaurant.In addition, for each new restaurant and re-branded restaurant we also capitalize a portion of the internal direct costs of our real estate and construction department. To determine our accounting policies related to capitalizing costs associated with our in-house real estate department, we have taken guidance from FASB ASC 970, “Real Estate - General” (“FASB ASC 970”). While FASB ASC 970 establishes accounting and reporting standards for the acquisition, development, construction, selling and rental costs associated with real estate projects, it excludes from its scope “real estate developed by an enterprise for use in its own operations, other than for sale of rental.” Given there is no other authoritative literature directly addressing our circumstance of developing real estate projects for our own operations, we have applied the principles of FASB ASC 970 in such accounting for costs. Inherent in the policies regarding property and equipment are certain significant management judgments and estimates, including useful life, residual value to which the asset is depreciated, the expected value at the end of the lease term for equipment under capital leases, and the determination as to what constitutes enhancing the value of or increasing the life of assets. These significant estimates and judgments, coupled with the fact that the ultimate useful life and economic value at the end of a lease are typically not known until after the passage of time, through proper maintenance of the asset, or through continued development and maintenance of a given market in which a restaurant operates can, under certain circumstances, produce distorted or inaccurate depreciation and amortization or, in some cases result in a write down of the value of the assets. See Critical Accounting Policy “Impairment of Long-Lived Assets” below. We believe that our accounting policy for property and equipment provides a reasonably accurate means by which the costs associated with an asset are recognized in expense as the cash flows associated with the asset’s use are realized. Trademarks Intangible assets with indefinite useful lives are tested for impairment at least annually.At December 26, 2010, we had $25.9 million in indefinite-lived intangible assets shown on our consolidated balance sheets related primarily to the acquisition of Ninety Nine restaurants. The determination of whether these assets are impaired involves significant judgments based upon short and long-term projections of future sales performance. Changes in strategy, new accounting pronouncements and/or market conditions may result in future impairment of recorded asset balances. We completed a valuation of the intangibles as of December 26, 2010, the last day of fiscal 2010, and our valuation showed that the fair value of the intangible asset substantially exceeded its net book value and no impairment charge was needed. 35 Impairment of Long-Lived Assets Long-lived assets and certain identifiable intangibles are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to future net undiscounted cash flows expected to be generated by the asset. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets based upon the future highest and best use of the impaired assets.Assets to be disposed of are reported at the lower of carrying amount or fair value less costs to sell.The cost associated with asset impairments are recorded in the consolidated statement of operations in the financial statement line item impairment, disposal and restructuring charges, net. The judgments made related to the ultimate expected useful life and our ability to realize undiscounted cash flows in excess of the carrying value of an asset are affected by such issues as ongoing maintenance of the asset, continued development of a given market within which a restaurant operates, including the presence of traffic generating businesses in the area, and our ability to operate the restaurant efficiently and effectively. We assess the projected cash flows and carrying values at the restaurant level, whenever events or changes in circumstances indicate that the long-lived assets associated with a restaurant may not be recoverable. In determining projected cash flow, we make key assumptions regarding sales growth, food and labor and other restaurant operating costs, as well as local market expectations.In the event that our economic expectations are not met, estimated future cash flows could be negatively impacted, which may result in a material impairment charge We believe that our accounting policy for impairment of long-lived assets provides reasonable assurance that any assets that are impaired are written down to their fair value and a charge is taken in operating earnings on a timely basis.Long-lived assets are tested for possible impairment each fiscal quarter.During 2010 we recorded total impairment, disposal and restructuring charges, net, of $15.0 million.Included are impairment charges of $11.5 million on 16 O’Charley’s restaurants, seven Ninety Nine restaurants and three surplus properties.Also included is $3.2 million for exit and disposal costs relating to restaurant and facility closures.The remaining $0.3 million relates to other net losses on asset disposals.During 2009 we recorded total impairment, disposal and restructuring charges, net of $8.4 million.Included are impairment charges of $7.7 million on eight O’Charley’s restaurants, six Ninety Nine restaurants, and two Stoney River restaurants.The remaining $0.7 million charge relates to restructuring costs related to the closing of our Bellingham, MA distribution facility and the sale of a non-core asset.During 2008, we recorded total impairment, disposal and restructuring charges, net, of $12.8 million.Included are impairment charges of $12.6 million on five O’Charley’s restaurants, eight Ninety Nine restaurants and two Stoney River restaurants. In addition, we sold our airplane and incurred other immaterial charges.This impairment charge was partially offset by net gains on the disposal of assets of $0.4 million. Income Taxes We must make estimates of certain items that comprise our income tax provision and the related current and deferred tax liabilities. These estimates include employer tax credits for items such as FICA taxes paid on employee tip income, Work Opportunity and Welfare to Work credits, as well as estimates related to certain depreciation and capitalization policies. These estimates are made based on the best available information at the time of the provision and historical experience. We file our income tax returns many months after our year end. These returns are subject to audit by various federal, state and local governments several years after the returns are filed and could be subject to differing interpretations of the tax laws.We are also required to perform an analysis and measure each uncertain tax position.The analysis and measurement requires estimates and interpretations to be made. We base these estimates upon the best available information at that time of the provision and in coordination with our interpretation of existing tax law. As part of the computation of the income tax provision, we identify and measure deferred tax assets and liabilities. We weigh available evidence in determining the realization of deferred tax assets. Available evidence includes historical, current and future financial performance of the Company. We also consider the scheduled reversal of deferred tax liabilities, projected future taxable income, and tax planning strategies in making this assessment. If we determine it is more likely than not that some portion or the entire deferred tax asset will not be recognized, the deferred tax asset will be reduced by a valuation allowance.The deferred tax valuation allowance may be released in future years when we consider that it is more likely than not that some portion or all of the deferred tax assets will be realized.To form a conclusion that some or all of the deferred tax assets will be realized, we will need to generate three-year cumulative pre-tax income, and we will need to periodically evaluate whether or not all available evidence, such as future taxable income and reversal of temporary differences, provides sufficient positive evidence to offset any other potential negative evidence that may exist at such time.In the event the deferred tax valuation allowance is released, we would record an income tax benefit for the portion or all of the deferred tax valuation allowance released.At December 26, 2010, the Company had a deferred tax valuation allowance of $90.9 million. 36 Recently Issued Accounting Pronouncements In January 21, 2010, the FASB issued Accounting Standards Update (“ASU”) 2010-06, “Fair Value Measurements and Disclosures” (“ASU 2010-06”), which adds new disclosure requirements for transfers into and out of Levels 1 and 2 in the fair value hierarchy and additional disclosures about purchases, sales, issuances and settlements relating to Level 3 fair value measurements.This ASU also clarifies existing fair value disclosures about the level of disaggregation about inputs and valuation techniques used to measure fair value.The ASU was effective at the beginning of fiscal 2010, except for the requirement to provide the Level 3 activity on a gross basis, which is effective for the fiscal year ends beginning after December 15, 2010 and interim periods within those years. This statement did not have a material impact on our consolidated financial statements in 2010 and we do not expect this statement to have a material impact on our consolidated financial statements in 2011. In July 2010, the FASB issued new accounting guidance that requires new disclosures about an entity’s allowance for credit losses and the credit quality of its financing receivables. Existing disclosures are amended to require an entity to provide certain disclosures on a disaggregated basis by portfolio segment of by class of financing receivables. The new disclosures as of the end of a reporting period are effective for interim and annual reporting periods ending on or after December 15, 2010. The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010. This statement did not have a material impact on our consolidated financial statements, nor do weexpect this statement to have a material impact on our consolidated financial statements in the future. Impact of Inflation The impact of inflation on the cost of food, labor, equipment, and fuel/energy costs could adversely affect our operations. A majority of our employees are paid hourly rates related to federal and state minimum wage laws. The federal government and several states have instituted or are considering changes to their minimum wage and/or benefit related laws which, if and when enacted, could have an adverse impact on our payroll and benefit costs. In addition, most of our leases require us to pay taxes, insurance, maintenance, repairs and utility costs, and these costs are subject to inflationary pressures. Commodity inflation has had a significant impact on our operating costs. We attempt to offset the effect of inflation through periodic menu price increases, economies of scale in purchasing and cost controls and efficiencies at our restaurants. 37 Item 7A.Quantitative and Qualitative Disclosures About Market Risk. We are subject to market risk from exposure to changes in interest rates based on our financing, investing and cash management activities and fluctuations in commodity prices. Our fixed-rate debt consists primarily of capitalized lease obligations and senior subordinated notes and our variable-rate debt consists primarily of our credit facility. A significant portion of our debt is at a fixed-rate; therefore a one percent fluctuation in interest rates is not expected to have a material impact on our results of operations. We purchase certain commodities such as beef, pork, poultry, seafood, produce, and dairy. These commodities are generally purchased based upon market prices established with vendors. These purchase arrangements may contain contractual features that fix the price paid for certain commodities. We do not use financial instruments to hedge commodity prices because these purchase arrangements help control the ultimate cost paid and any commodity price aberrations are generally short-term in nature. 38 Item 8.Financial Statements and Supplementary Data. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS O’CHARLEY’S INC. Page Report of Independent Registered Public Accounting Firm (Consolidated Financial Statements) 40 Consolidated Balance Sheets at December 26, 2010 and December 27, 2009 41 Consolidated Statements of Operations for the Years Ended December 26, 2010, December 27, 2009, and December 28, 2008 42 Consolidated Statements of Shareholders’ Equity and Comprehensive Loss for the Years Ended December 26, 2010, December 27, 2009, and December 28, 2008 43 Consolidated Statements of Cash Flows for the Years Ended December 26, 2010, December 27, 2009, and December 28, 2008 44 Notes to the Consolidated Financial Statements 45 Report of Independent Registered Public Accounting Firm (Internal Control Over Financial Reporting) 75 39 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders O’Charley’s Inc.: We have audited the consolidated balance sheets of O’Charley’s Inc. and subsidiaries (the Company) as of December 26, 2010 and December 27, 2009, and the related consolidated statements of operations, shareholders’ equity and comprehensive loss, and cash flows for each of the fiscal years in the three-year period ended December 26, 2010. In connection with our audits of the consolidated financial statements, we have also audited financial statement schedule II, Valuation and Qualifying Accounts. These consolidated financial statements and financial statement schedule are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements and financial statement schedule based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of O’Charley’s Inc. and subsidiaries as of December 26, 2010 and December 27, 2009, and the results of their operations and their cash flows for each of the fiscal years in the three-year period ended December 26, 2010, in conformity with U.S. generally accepted accounting principles. Also, in our opinion, the related financial statement schedule, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December26, 2010, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission, and our report dated March10, 2011 expressed an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting. /s/ KPMG LLP Nashville, Tennessee March 10, 2011 40 O’CHARLEY’S INC. CONSOLIDATED BALANCE SHEETS December 26, December 27, (in thousands) ASSETS Current Assets: Cash and cash equivalents $ $ Trade accounts receivable, less allowance for doubtful accounts of $129 in 2010 and $148 in 2009 Inventories Assets held for sale Other current assets Total current assets Property and equipment, net of accumulated depreciation of $379,580 in 2010 and $356,818 in 2009 Trade names and other intangible assets Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Trade accounts payable $ $ Accrued payroll and related expenses Accrued expenses Deferred revenue Federal, state and local taxes Current portion of long-term debt and capitalized lease obligations Total current liabilities Deferred income taxes Other liabilities Long-term debt, less current portion Capitalized lease obligations, less current portion — Shareholders’ Equity: Common stock—No par value; authorized, 50,000 shares; issued and outstanding,21,713 in 2010 and 21,547 in 2009 Retained earnings Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See accompanying notes to the consolidated financial statements 41 O’CHARLEY’S INC. CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended December 26, December 27, December 28, (in thousands, except per share data) Revenues: Restaurant sales $ $ $ Franchise and other revenue Costs and Expenses: Cost of restaurant sales: Cost of food and beverage Payroll and benefits Restaurant operating costs Cost of restaurant sales, exclusive of depreciation and amortization shown separately below Advertising and marketing expenses General and administrative expenses Depreciation and amortization of property and equipment Impairment, disposal and restructuring charges, net Goodwill impairment — — Pre-opening costs 7 (Loss) Income from Operations ) ) Other Expense(Income): Interest expense, net Other, net (8 ) ) 10 Loss from Continuing Operations Before Income Taxes ) ) ) Income Tax (Benefit) Expense ) Loss from Continuing Operations ) ) ) Loss from Discontinued Operations, Net ) ) ) Net Loss $ ) $ ) $ ) Net Loss Attributable to Common Shareholders – basic and diluted: Loss from Continuing Operations $ ) $ ) $ ) Loss from Discontinued Operations, net ) ) ) Net Loss Attributable to Common Shareholders $ ) $ ) $ ) See accompanying notes to the consolidated financial statements 42 O’CHARLEY’S INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY AND COMPREHENSIVE LOSS Common Stock Shares Amount Retained Earnings Total (in thousands) Balance, December30, 2007 $ $ $ Comprehensive loss: Net loss — ) ) Shares tendered and retired for minimum tax withholdings ) ) — ) Shares issued under CHUX Ownership Plan and exercise of stock options — Excess tax benefit from share-based payments — Dividends paid ($0.18 per share) — ) ) Shares repurchased ) ) — ) Share-based compensation expense — Balance, December28, 2008 Comprehensive loss: Net loss — ) ) Noncontrolling interest, net ) — ) Shares tenderedand retired for minimum tax withholdings ) ) — ) Shares issued under CHUX Ownership Plan andexercise of stock options — Share-based compensation expense 66 — Balance, December27, 2009 Comprehensive loss: Net loss — ) ) Shares tendered and retired for minimum tax withholdings ) ) — ) Shares issued under CHUX Ownership Plan and exercise ofstock options — Excess tax benefit from share-based payments 11 — 11 Dividends paid — (3 ) (3 ) Share-based compensation expense 94 — Balance, December 26, 2010 $ $ $ See accompanying notes to the consolidated financial statements 43 O’CHARLEY’S INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended December 26, December 27, December 28, (in thousands) Cash Flows from Operating Activities: Net loss $ ) $ (?,325 ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization of property and equipment Amortization of debt issuance costs and swap termination payments, net Deferred income taxes and other income tax related items ) Share-based compensation Loss on early extinguishment of debt — — Amortization of deferred gain on sale-leasebacks ) ) ) Losson the sale of assets 59 Goodwill impairment — — Impairment, disposal and restructuring charges, net Noncontrolling interests — ) — Changes in assets and liabilities: Trade accounts and other receivables ) Inventories ) Other current assets ) Trade accounts payable ) Deferred revenue ) ) Accrued payroll, accrued expenses, and federal, state and local taxes ) ) Other long-term assets and liabilities ) ) Net cash provided by operating activities Cash Flows from Investing Activities: Additions to property and equipment ) ) ) Proceeds from the sale of assets Other, net ) 45 Net cash used in investing activities ) ) ) Cash Flows from Financing Activities: Proceeds from long-term debt — — Payments on long-term debt and capitalized lease obligations ) ) ) Repurchase of senior notes ) — — Payments to noncontrolling interests — ) — Dividends paid (3 ) — ) Shares repurchased — — ) Proceeds from the exercise of stock options and issuances under CHUX OwnershipPlan Proceeds from swap cancellation — — Excess tax benefit from share-based payments 11 — Shares tendered and retired for minimum tax withholdings ) ) ) Debt issuance costs ) ) ) Other financing activities — — Net cash used in financing activities ) ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of the year Cash and cash equivalents at end of the year $ $ $ See accompanying notes to the consolidated financial statements 44 O’CHARLEY’S INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 1. Summary of Significant Accounting Policies O’Charley’s Inc. (the “Company”) owns and operates 221 (at December 26, 2010) full-service restaurant facilities in 17 states in the East, Southeast and Midwest under the trade name “O’Charley’s,” 106 full-service restaurant facilities in seven states throughout New England and upstate New York under the trade name “Ninety Nine Restaurants,” and 11 full-service restaurant facilities in six states in the East, Southeast and Midwest under the trade name “Stoney River Legendary Steaks.” As of December 26, 2010, the Company had nine franchised O’Charley’s restaurants, including three in Michigan, three in Ohio, and one in each of Pennsylvania, Florida and Tennessee.The Company’s fiscal year ends on the last Sunday in December. Fiscal years presented were comprised of 52 weeks in 2010, 2009 and 2008. Principles of Consolidation. The consolidated financial statements include the accounts of the Company and all of its subsidiaries. All significant intercompany transactions and balances have been eliminated. Cash Equivalents. For purposes of the consolidated statements of cash flows, the Company considers all highly liquid debt instruments with original maturities of three months or less to be cash equivalents. Inventories are stated at the lower of cost (first-in, first-out method) or market and consist primarily of food, beverages and supplies. Operating Leases. The Company has land only and land and building leases that are recorded as operating leases. Most of the leases have rent escalation clauses and some have rent holiday and contingent rent provisions. The rent expense under these leases is recognized on the straight-line basis, except for contingent rent, which is determined as a percentage of gross sales in excess of specified levels, and is recognized when it is probable and estimable that sales will be achieved in amounts in excess of specified levels. The Company uses a lease life or expected lease term that generally is inclusive of one five-year renewal period. Based upon the size of the investment that the Company makes at a restaurant site, the economic penalty incurred by discontinuing use of the leased facility, its historical experience with respect to the length of time a restaurant operates at a specific location, and leases that typically have multiple five-year renewal options that are exercised entirely at its discretion, the Company has concluded that one five-year renewal option is reasonably assured. The Company begins recognizing rent expense on the date that the Company becomes legally obligated under the lease. Certain leases provide for rent holidays, which are included in the lease life used for the straight-line rent calculation. Rent expense and an accrued rent liability are recorded during the rent holiday periods, during which the Company has possession of and access to the property, including the pre-opening period during construction, but is typically not required or obligated to, and normally does not, make rent payments. The same lease life that is used for the straight-line rent calculation is also used for assessing leases for capital or operating lease accounting. Pre-opening Costs represent costs incurred prior to a restaurant opening and are expensed as incurred. These costs also include straight-line rent related to leased properties from the period of time between when the Company has waived any contingencies regarding use of the leased property and the date on which the restaurant opens.Pre-opening costs also include training, supply, and other costs necessary to prepare for the re-opening of an existing restaurant as part of any re-branding initiatives. Investment in Affiliated Company. The Company has an approximate 8 percent ownership interest in a joint venture to operate a restaurant concept in Chicago, Illinois. The Company is not the primary beneficiary, and accounts for its investment using the equity method. Property and Equipment, net.The Company states property and equipment at cost and depreciates them on the straight-line method over 30 years for buildings and improvements and three to ten years for furniture, fixtures and equipment. Leasehold improvements are amortized over the lesser of the asset’s estimated useful life or the expected lease term, inclusive of one renewal period. Equipment under capitalized leases is amortized to its expected residual value to the Company at the end of the lease term. Gains or losses are recognized upon the disposal of property and equipment, and the asset and related accumulated depreciation and amortization are removed from the accounts. Maintenance, repairs and betterments that do not enhance the value of or increase the life of the assets are expensed as incurred. The Company capitalizes all direct external costs associated with obtaining the land, building and equipment for each new restaurant, as well as construction period interest.The Company also capitalizes all direct external costs associated with obtaining the dining room and kitchen equipment, signage and other assets and equipment.In addition, for each new restaurant and re-branded restaurant, the Company also capitalizes a portion of the internal direct costs of its real estate and construction department. To determine its accounting policies related to capitalizing costs associated with its in-house real estate department, the Company has followed the guidance from FASB ASC 970, “Real Estate- General” (“FASB ASC 970”). While FASB ASC 970 establishes accounting and reporting standards for the acquisition, development, construction, selling and rental costs associated with real estate projects, it excludes from its scope: “real estate developed by an enterprise for use in its own operations, other than for sale of rental.” Given there is no other authoritative literature directly addressing the Company’s circumstance of developing real estate projects for its own operations, the Company has applied the principles of FASB ASC 970 in accounting for such costs. Asset Retirement Obligations. The Company has determined that it has potential obligations for certain of its restaurant-level assets. Specifically, the Company has the obligation to remove certain assets from its restaurants at the end of the lease term and therefore records asset retirement obligations. 45 Intangible Assets. Intangible assets acquired in a purchase business combination and determined to have an indefinite useful life are not amortized, but instead tested for impairment at least annually. Indefinite-lived intangible assets, such as trademarks, are tested annually for impairment, and are tested for impairment more frequently if events and circumstances indicate that the assets might be impaired. An impairment loss is recognized to the extent that the carrying amount of the indefinite-lived intangible asset exceeds its fair value. This analysis considers relevant historical and projected operating results, current conditions and outlook for the restaurant industry, as well as factors that influence industry change, and applies a relevant valuation methodology to value the intangible asset. The Company has selected the last day of each fiscal year as the date on which it will test indefinite-lived intangible assets for impairment. The Company reviewed the carrying value of the trademarks, an indefinite-lived intangible asset, and found the fair value of the trademark to be substantially in excess of its net book value and that no impairment charge was needed for the 2010, 2009 or 2008 fiscal years. Impairment of Long-Lived Assets. Long-lived assets, such as property and equipment, and purchased intangibles subject to amortization are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to estimated undiscounted future cash flows expected to be generated by the asset. If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized for the amount by which the carrying amount of the asset exceeds the fair value of the asset based upon the future highest and best use of the impaired asset. The costs associated with asset impairments are recorded in the consolidated statement of operations in the financial statement line item impairment, disposal and restructuring charges, net.Fair value is determined by projected future discounted cash flows for each location or the estimated market value of the asset. Assets to be disposed of are separately presented in the consolidated balance sheet and reported at the lower of carrying amount or fair value less costs to sell, and are no longer depreciated. The assets and liabilities of a group classified as held for sale are presented separately in the appropriate asset and liability sections of the consolidated balance sheet. Revenues consist of Company-operated and joint venture restaurant sales and, to a lesser extent, franchise revenue and other revenue. Restaurant sales include food and beverage sales and are net of applicable state and local sales taxes and discounts. Franchise revenue and other revenue consist of development fees, royalties on sales by franchised units, and royalties on sales of branded food items, particularly salad dressings. Development fees for franchisees are between $25,000 and $50,000 per restaurant. The development fees are recognized during the reporting period in which the developed restaurant begins operation. The royalties are recognized in revenue in the period corresponding to the franchisees’ sales. Revenue resulting from the sale of gift cards is recognized in the period redeemed. A percentage of gift card redemptions, based upon actual experience, are recognized as a reduction in restaurant operating costs for gift cards sold that will not be redeemed. The amounts recognized as a reduction in restaurant operating costs for gift cards sold that will not be redeemed was $1.5 million for fiscal 2010, $1.5 million for fiscal 2009 and $1.6 million for fiscal 2008. Vendor Rebates.The Company receives vendor rebates from various non-alcoholic beverage suppliers, and to a lesser extent, suppliers of food products and supplies.Rebates are recognized as reductions to cost of food and beverage in the same period as the related food and beverage expense. Advertising and Marketing Cost. The Company expenses advertising and marketing costs as incurred, except for certain advertising production costs that are initially capitalized and subsequently expensed the first time the advertising takes place. Income Taxes. The Company uses the asset and liability method of accounting for income taxes. Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. If current available information raises doubt as to the realization of the deferred tax assets, a valuation allowance is established. These judgments and estimates are reviewed on a periodic basis as regulatory and business factors change. A valuation allowance for deferred tax assets may be required if the amount of taxes recoverable through loss carry-back declines, if the Company projects lower levels of future taxable income, or if the Company has recently experienced pretax losses. Such a valuation allowance would be established through a charge to income tax expense which would adversely affect the Company’s reported operating results.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the consolidated statement of operations in the period that includes the enactment date. Share-Based Compensation. Share-based compensation expense for fiscal years 2010, 2009, and 2008 is recognized at fair value over the applicable vesting periods, for share-based awards granted prior to these fiscal years, as well as awards granted during the fiscal year. Restricted stock fair value is determined based on the trading price of stock on the grant date. The Company uses the Black-Scholes-Merton option-pricing model to estimate the fair value of stock options on their grant dates.The Company’s policy is to recognize compensation cost for share-based awards with only service conditions and a graded vesting schedule on a straight-line basis over the requisite service period for the entire award. In addition, compensation expense is recognized for only the portion of options and restricted awards that are expected to vest. Therefore, an estimated forfeiture rate derived from historical employee terminations is applied against share-based compensation expense. The forfeiture rate is applied on a straight-line basis over the service (vesting) period for each separately vesting portion of the award as if the award was in-substance, multiple awards.In addition, the Company expenses the discount associated with its employee stock purchase plan based on the actual discount received. Deferred Compensation. The Company’s nonqualified deferred compensation plan invests in mutual funds, which are classified as trading securities. Trading securities are recorded at fair value, based on quoted market prices. Unrealized holding gains and losses on trading securities are included in earnings. Dividend and interest income are recognized when earned. 46 Earnings Per Share.The two-class method is an earnings allocation formula that determines earnings per share for common stock and participating securities, according to dividends declared and participation rights in undistributed earnings.Under this method, net earnings is reduced by the amount of dividends declared in the current period for common shareholders and participating security holders.The remaining earnings or “undistributed earnings” are allocated between common stock and participating securities to the extent that each security may share in earnings as if all of the earnings for the period had been distributed. Once calculated, the earnings per common share is computed by dividing the net (loss) earnings attributable to common shareholders by the weighted average number of common shares outstanding during each year presented. Diluted (loss) earnings attributable to common shareholders per common share has been computed by dividing the net (loss) earnings attributable to common shareholders by the weighted average number of common shares outstanding plus the dilutive effect of options and restricted shares outstanding during the applicable periods computed using the treasury method. In cases where the Company has a net loss, no dilutive effect is shown as options and restricted stock become anti-dilutive. Fair Value of Financial Instruments.Disclosure of fair values is required for most on- and off-balance sheet financial instruments for which it is practicable to estimate that value. This disclosure requirement excludes certain financial instruments, such as trade receivables and payables when the carrying value approximates the fair value, employee benefit obligations, lease contracts, and all nonfinancial instruments, such as land, buildings, and equipment. The fair values of the financial instruments are estimates based upon current market conditions and quoted market prices for the same or similar instruments .Book value approximates fair value for substantially all of the Company’s assets and liabilities for which fair value disclosures are required, except for the Company’s 9 percent senior subordinated notes. The fair value of the Notes at December 26, 2010 and December 27, 2009 was $116.4 million and $123.8 million, respectively, compared to the carrying value of $115.2 million and $125.0 million, respectively. The fair value of the senior subordinated notes at December 26, 2010 and December 27, 2009 was based on quoted market prices as of the last day of fiscal 2010 and fiscal 2009, respectively. Operating Segments. Due to similar economic characteristics, as well as a single type of product, production process, distribution system and type of guest, the Company reports the operations of its three concepts on an aggregated basis and does not separately report segment information. Revenues from external customers are derived principally from food and beverage sales. The Company does not rely on any major customer as a source of revenue. As a result, separate segment information is not disclosed. Use of Estimates. Management of the Company has made certain estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period to prepare these consolidated financial statements in conformity with U.S. generally accepted accounting principles. Significant items subject to such estimates and assumptions include the carrying amount of property and equipment; intangibles; valuation allowances for receivables; gift card breakage; inventories; deferred income tax assets; the fair value of debt; workers’ compensation and general liability insurance liabilities; and obligations related to employee benefits. Actual results could differ from those estimates. Recently Issued Accounting Pronouncements. In January 21, 2010, the FASB issued Accounting Standards Update (“ASU”) 2010-06, “Fair Value Measurements and Disclosures” (“ASU 2010-06”), which adds new disclosure requirements for transfers into and out of Levels 1 and 2 in the fair value hierarchy and additional disclosures about purchases, sales, issuances and settlements relating to Level 3 fair value measurements. This ASU also clarifies existing fair value disclosures about the level of disaggregation about inputs and valuation techniques used to measure fair value.The ASU was effective beginning in fiscal 2010, except for the requirement to provide the Level 3 activity on a gross basis, which is effective for the 2011 fiscal year ends. This statement did not have a material impact on its consolidated financial statements. In July 2010, the FASB issued new accounting guidance that requires new disclosures about an entity’s allowance for credit losses and the credit quality of its financing receivables. Existing disclosures are amended to require an entity to provide certain disclosures on a disaggregated basis by portfolio segment of by class of financing receivables. The new disclosures as of the end of a reporting period are effective for interim and annual reporting periods ending on or after December 15, 2010. The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010. This statement did not have a material impact on our consolidated financial statements, nor do weexpect this statement to have a material impact on our consolidated financial statements in the future. 47 2. Discontinued Operations During fiscal 2010, the Company closed 24 underperforming restaurants: 14 O’Charley’s restaurants and 10 Ninety Nine restaurants.The decision to close these restaurants was the result of an extensive review of the Company’s restaurant portfolio that examined each restaurant’s recent and historical financial and operating performance, its position in the marketplace, and other operating considerations. Given the geographic location of certain restaurants and in accordance with relevant U.S. generally accepted accounting principles (“GAAP”), nine of these restaurants have been considered discontinued operations.Charges for asset impairment and disposal, severance and other exit costs as well as the results of operations for these nine restaurants are shown net of tax in loss from discontinued operations, net, in the accompanying consolidated statements of operations. Due to the consideration of these nine restaurants as discontinued operations, prior year revenues and expenses have been revised in the accompanying consolidated statements of operations. During fiscal 2010, the Company recorded a $7.6 million loss from discontinued operations, net of taxes, which includes $4.8 million from asset impairments, a $1.7 million net loss from operations and $1.1 million of exit and disposal costs, primarily severance and the present value of future lease obligations net of expected sublease income. During fiscal 2009, the Company recorded a $4.2 million loss from discontinued operations, net of taxes, which includes $2.9 million from asset impairments and a $1.3 million net loss from operations.During fiscal 2008, the Company recorded a $5.0 million loss from discontinued operations, net of taxes, which includes $4.2 million from asset impairments and a $0.8 million net loss from operations. Total assets related to discontinued operations at December 26, 2010, were $3.1 million, of which $2.4 million are classified as assets held for sale. Total liabilities related to discontinued operations at December 26, 2010 were $1.5 million. The results of discontinued operations were as follows (in thousands): Revenues $ $ $ Loss before income taxes $ ) $ ) $ ) Income tax benefit $ ) $ ) $ ) Net Loss $ ) $ ) $ ) 3. Fair Value Measurements FASB ASC 820, “Fair Value Measurements and Disclosures,” (“FASB ASC 820”), defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. In the case of non-operating assets, fair value is determined by the estimated value of the asset less costs associated with the marketing and/or selling the asset. Fair value is defined under FASB ASC 820 as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in an orderly transaction between market participants on the measurement date. FASB ASC 820 also establishes a three-level fair value hierarchy, which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The valuation hierarchy is based upon the transparency of inputs to the valuation of an asset or liability on the measurement date. Level 1Inputs based on quoted prices in active markets for identical assets. Level2Inputs other than quoted prices included within Level 1 that are observable for the asset, either directly or indirectly. Level 3Inputs that are unobservable for the asset. Assets and liabilities measured at fair value on a recurring basis are summarized in the table below (in thousands): Fair Value Measurement Description Level Deferred compensation plan assets 1 $ $ The deferred compensation plan assets are comprised of various investment funds, which are valued based upon their quoted market prices. 48 Assets and liabilities measured at fair value on a nonrecurring basis are summarized in the table below (in thousands): Fair Value Measurement at Reporting Date Using December 26, 2010 Carrying Value Level 1 Level 2 Level 3 Total Losses Long-lived assets held and used $ $ — $ $ $ ) Long-lived assets held for sale — — ) Total $ $ — $ $ $ ) Fair Value Measurement at Reporting Date Using December 27, 2009 Carrying Value Level 1 Level 2 Level 3 Total Losses Long-lived assets held and used $ $ — $ $ $ ) Long-lived assets held for sale — — ) Total $ $ — $ $ $ ) During fiscal 2010, in accordance with FASB ASC 360, “Property, Plant, and Equipment,” long-lived assets held and used were written down to theirfair value resulting in a loss of $10.8 million. Of the $10.8 million shown in the table above for the year ended December 26, 2010, $8.5 million is included in impairment, disposal and restructuring charges, net, and $2.3 million is included in discontinued operations, net, on the consolidated statement of operations. In addition, during fiscal 2010, assets held for sale were written down to theirfair value resulting in a loss of $5.5 million. Of the$5.5 million shown in the table above for the year ended December 26, 2010, $3.0 million is included in impairment, disposal and restructuring charges, net, and $2.5 million is included in discontinued operations, net, on the consolidated statement of operations. During fiscal 2009, in accordance with FASB ASC 360, “Property, Plant, and Equipment,” long-lived assets held and used were written down to theirfair value resulting in a loss of $10.3 million. Of the $10.3 million shown in the table above for the year ended December 27, 2009 $7.4 million is included in impairment, disposal and restructuring charges, net, and $2.9 million is included in discontinued operations, net, on the consolidated statement of operations. In addition, during fiscal 2009, assets held for sale were written down to theirfair value resulting in a loss of $0.7 million.Theentire $0.7 million shown in the table above for the year ended December27, 2009is included in impairment, disposal and restructuring charges, net, on the consolidated statement of operations. Level 2 fair values are based upon broker estimates of value of leasehold improvements and other residual assets, as well as broker listings and sales agreements.In the case of assets held for sale, fair value is determined by the estimated sales value of the asset less costs associated with the marketing and/or selling the asset. Level 3 fair value is determined by projected future discounted cash flows for each restaurant location. The discount rate is the Company’s weighted average borrowing rate on outstanding debt during fiscal 2010 which the Company believes is commensurate with the required rate of return that a potential buyer would expect to receive when purchasing a similar restaurant and the related long-lived assets. The Company limits assumptions about important factors such as sales and margin change to those that are supportable based upon its plans for the restaurant. Long-lived assets held and used in the table above are restaurants that were impaired as a result of the Company’s quarterly impairment review and to a lesser extent certain of the fourth quarter closures. 4. Intangible Assets At December 26, 2010 and December 27, 2009, the Company had $25.9 million in indefinite-lived intangible assets shown on its consolidated balance sheets related primarily to the acquisition of Ninety Nine restaurants. The Company tests its intangible assets for potential impairment in accordance with FASB ASC 350 as part of its year-end process or when events or circumstances indicate there may be impairment. The Company completed a valuation of the intangibles as of December 26, 2010, the last day of fiscal 2010, and its valuation showed that the fair value of the intangible asset substantially exceeded its net book value and no impairment charge was needed. 49 5. Impairment and Disposal Charges During 2010, the Company recorded total impairment, disposal and restructuring charges, net, of $15.0 million.Included are impairment charges of $11.5 million on 16 O’Charley’s restaurants, seven Ninety Nine restaurants and three surplus properties.Also included is $3.2 million for exit and disposal costs relating to the 2010 closures of seven O’Charley’s restaurants, five Ninety Nine restaurants and the Bellingham, MA distribution center.The remaining $0.3 million relates to other net losses on asset disposals.The excess carrying value of the restaurants was recorded as an impairment charge on the Company’s statement of operations. Included in the $3.2 million of net exit and disposal costs is $4.3 million for the present value of remaining lease obligations, net of estimated sub-lease proceeds,and related severance costs expected to be paid for seven O’Charley’s closures, five Ninety Nine 2010 closures, and the Bellingham, MA, distribution center and related severance costs. The related lease termination dates range from 2011 to 2021. The difference between the $4.3 million of total exit and disposal costs and the $3.2 millionof net exit and disposal costsrecognized as an expense relates to the reversal of the remaining deferred straight-line rent obligations. A reconciliation of the liability balance is summarized in the table below (in millions): Exit and Disposal Liability Balance, December 27, 2009
